 

Exhibit 10.1

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
HUGHES NETWORK SYSTEMS, LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) is entered into as of
April 22, 2005, by and between HUGHES NETWORK SYSTEMS, INC., a Delaware
corporation (“DTVG Sub”) and a subsidiary of The DIRECTV Group, Inc. a Delaware
corporation, and SkyTerra Communications, Inc., a Delaware corporation
(“SkyTerra”) or any permitted successor, assignee or transferee of DTVG Sub,
SkyTerra and any other Persons who shall in the future execute and deliver this
Agreement pursuant to the provisions hereof shall hereinafter collectively be
referred to as the “Members.”

 

WHEREAS, the DTVG Sub, as sole member, previously formed a limited liability
company under the name “Hughes Network Systems, LLC” (the “LLC”), for the
purposes hereinafter set forth, subject to the terms and conditions hereof, and
authorized Kathy P. Spicer as an authorized person to file a Certificate of
Formation (the “Certificate”) to effect such formation pursuant to the
provisions of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”) and entered into a Limited Liability Company agreement for the LLC dated
November 12, 2004 (the “Prior LLC Agreement”);  and

 

WHEREAS, immediately prior to the effectiveness of this Agreement, the DTVG Sub
conveyed to SkyTerra a 50% LLC Interest in the LLC;

 

WHEREAS, the Members desire to amend and restate the Prior LLC Agreement as more
fully set forth below; and

 

WHEREAS, following the closing of the transactions contemplated by the
Contribution Agreement, SkyTerra may create a wholly owned subsidiary and assign
its rights and obligations hereunder to such subsidiary (the “Drop Down”);

 

NOW, THEREFORE, in consideration of the foregoing, and of the covenants and
agreements hereinafter set forth, it is hereby agreed as follows:

 


1.                                      CERTAIN DEFINITIONS

Unless the context otherwise specifies or requires, capitalized terms used
herein shall have the respective meanings assigned thereto in Addendum I,
attached hereto, and incorporated herein by reference, for all purposes of this
Agreement (such definitions to be equally applicable to both the

 

--------------------------------------------------------------------------------


 

singular and the plural forms of the terms defined).  Unless otherwise
specified, all references herein to Articles or Sections are to Articles or
Sections of this Agreement.


2.                                      FORMATION; NAME; PLACE OF BUSINESS


2.1.                            FORMATION OF LLC; CERTIFICATE OF FORMATION

The Members of the LLC hereby:

2.1.1.       approve and ratify the filing of the Certificate with the Recording
Office on November 12, 2004;

2.1.2.       confirm and agree to their status as Members of the LLC;

2.1.3.       execute this Agreement for the purpose of amending and restating
the Prior LLC Agreement, continuing the existence of the LLC and establishing
the rights, duties, and relationship of the Members;

2.1.4.       (i) agree that if the laws of any jurisdiction in which the LLC
transacts business so require, the Managing Member or the appropriate officers
or other authorized representatives of the LLC shall file, or shall cause to be
filed, with the appropriate office in that jurisdiction, any documents necessary
for the LLC to qualify to transact business under such laws; and (ii) agree and
obligate themselves to execute, acknowledge, and cause to be filed for record,
in the place or places and manner prescribed by law, any amendments to the
Certificate as may be required, either by the Delaware LLC Act, by the laws of
any jurisdiction in which the LLC transacts business, or by this Agreement, to
reflect changes in the information contained therein or otherwise to comply with
the requirements of law for the continuation, preservation, and operation of the
LLC as a limited liability company under the Delaware LLC Act; and

2.1.5.       each severally represent and warrant that such Member is duly
authorized to execute, deliver, and perform its obligations under this Agreement
and that the Person, if any, executing this Agreement on behalf of such Member
is duly authorized to do so and that this Agreement is binding on and
enforceable against such Member in accordance with its terms.


2.2.                            NAME OF LLC

The name under which the LLC shall conduct its business is “Hughes Network
Systems, LLC”.  The business of the LLC may be conducted under any other name
permitted by the Delaware LLC Act that is deemed necessary or desirable by the
Managing Member, in its sole and absolute discretion.  The Managing Member or
the appropriate officers or other authorized representatives of the LLC promptly
shall execute, file, and record, or cause to be executed, filed and recorded,
any assumed or fictitious name certificates required by the laws of the State of
Delaware or any state in which the LLC conducts business.


2.3.                            PLACE OF BUSINESS

The location of the principal place of business of the LLC shall be as
determined by the Managing Member.  The Managing Member may hereafter change the
principal place of business of the LLC to such other place or places within the
United States as the Managing Member may from time to time determine, in its
sole and absolute discretion, provided that, if necessary, the Managing Member

 

2

--------------------------------------------------------------------------------


 

shall amend, or shall cause to be amended, the Certificate in accordance with
the applicable requirements of the Delaware LLC Act.  The Managing Member may,
in its sole and absolute discretion establish and maintain such other offices
and additional places of business of the LLC, either within or without the State
of Delaware, as they deem appropriate.


2.4.                            REGISTERED OFFICE AND REGISTERED AGENT

The street address of the initial registered office of the LLC shall be 2711
Centre Road, Suite 400, Wilmington, Delaware 19808, and the LLC’s registered
agent at such address shall be Corporation Service Company.  The registered
office and the registered agent of the LLC may be changed by the Managing Member
from time to time in accordance with the then applicable provisions of the
Delaware LLC Act and any other applicable laws.


3.                                      PURPOSES AND POWERS OF LLC


3.1.                            PURPOSES

The purposes of the LLC shall be to engage in any lawful business permitted by
the Delaware LLC Act or laws of any jurisdiction in which the LLC may do
business and to enter into any lawful transaction and engage in any lawful
activities in furtherance of the foregoing purposes and as may be necessary,
incidental or convenient to carry out the business of the LLC as contemplated by
this Agreement.


3.2.                            POWERS

Subject to all of the provisions of this Agreement, the LLC shall have the power
to do any and all acts and things necessary, appropriate, advisable, or
convenient for the furtherance and accomplishment of the purposes of the LLC,
including, without limitation, to engage in any kind of activity and to enter
into and perform obligations of any kind necessary to or in connection with, or
incidental to, the accomplishment of the purposes of the LLC, so long as said
activities and obligations may be lawfully engaged in or performed by a limited
liability company under the Delaware LLC Act.


4.                                      TERM OF LLC

The existence of the LLC commenced on the date upon which the Certificate was
duly filed with the Recording Office and shall continue until the Termination
Date, unless dissolved and liquidated before the Termination Date in accordance
with the provisions of Section 10.


5.                                      CAPITAL


5.1.                            CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
OF MEMBERS


5.1.1.                  CAPITAL CONTRIBUTIONS.

Prior to or concurrently with the execution of this Agreement, DTVG Sub made the
Capital Contribution set forth on Exhibit A attached hereto and, upon the
acquisition by SkyTerra of a 50% LLC Interest from DTVG Sub, SkyTerra succeeded
to 50% of DTVG Sub’s initial Capital

 

3

--------------------------------------------------------------------------------


 

Contribution such that each of the Members is deemed to have made the Capital
Contribution set forth opposite such Member’s name in Exhibit A attached hereto
(individually, each a “Capital Contribution,” and collectively, the “Capital
Contributions”).  Exhibit A shall be amended from time to time by the Managing
Member to the extent necessary to reflect accurately Capital Contributions or
similar events under Section 5.3 making an amendment of Exhibit A necessary or
appropriate in the judgment of the Managing Member.  Except as otherwise
provided in the Delaware LLC Act, the Members shall not be required to make any
Capital Contributions to the LLC other than as set forth in this Section 5.1.


5.1.2.                  CLASS OF UNITS

There shall be two classes of Units of LLC Interests.  Class A Units shall be
granted to investors in the LLC in exchange for money or property other than
money, and Class B Units shall be granted by the LLC to certain persons as
determined by the Managing Member, in exchange for the performance of services. 
Exhibit A sets forth (i) the name of each Member, (ii) the number of Class A
Units held by each Member, (iii) the number of Class B Units held by each
Member, and (iv) the amount of fair market value of each Member’s Capital
Contributions to the LLC, if any.

5.1.3.      Class B Units

Class B Units shall be available to issue to employees, officers, directors and
consultants of the LLC as determined by the Managing Member, subject to Section
7.5.  Class B Units shall be granted solely in exchange for the performance of
services, and may be subject to forfeiture, until fully vested, as determined by
the Managing Member with respect to each grant of Class B Units.  Class B Units
shall be non-voting Units in accordance with Section 7.1.5.


5.2.                            SUPPORT OBLIGATIONS

In no event shall any Member have any obligation to provide guarantees,
collateral or any like support for the debts, obligations or contracts of the
LLC.


5.3.                            ISSUANCE OF ADDITIONAL LLC INTERESTS

Subject to Section 7.5, the Managing Member is hereby authorized to cause the
LLC from time to time to issue to Members or other Persons (who, upon such
issuance and the execution by such Persons of such documents as the Managing
Member deems necessary or appropriate to evidence such Persons’ agreement to be
admitted as a Member and to be bound by the terms and conditions of this
Agreement, shall automatically become Members) additional LLC Interests for such
consideration and in one or more classes, or one or more series of any such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to the then-existing LLC Interests, all as shall be determined
by the Managing Member, in its reasonable discretion subject to the requirements
of the Delaware LLC Act, including without limitation, (i) the allocations of
items of LLC income, gain, loss, deduction and credit to each such class or
series of LLC Interests; (ii) the right of each such class or series of LLC
Interests to share in LLC distributions; and (iii) the rights of each such class
or series of LLC Interests upon dissolution and liquidation of the LLC or upon
termination of a series of LLC Interests.

 

4

--------------------------------------------------------------------------------


 


5.4.                            CAPITAL ACCOUNTS

A separate Capital Account shall be established and maintained for each Member
in all events in accordance with the Tax Allocations Addendum attached hereto as
Addendum II and by this reference incorporated herein.


5.5.                            NEGATIVE CAPITAL ACCOUNTS

No Member shall be required to pay to the LLC or to any other Member any deficit
or negative balance which may exist from time to time in such Member’s Capital
Account.


5.6.                            NO INTEREST ON CAPITAL CONTRIBUTIONS OR CAPITAL
ACCOUNTS

No Member shall be entitled to receive any interest on its Capital Contributions
or its outstanding Capital Account balance.


5.7.                            ADVANCES TO LLC

Members may advance funds to the LLC in excess of the amounts required hereunder
to be contributed by them to the capital of the LLC only with the consent of the
Managing Member.  Any such approved advances by a Member shall not result in any
increase in the amount of such Member’s Capital Account or entitle it to any
increase in the Percentage Interest represented by such Member’s LLC Interest. 
The amounts of such advances shall be a debt of the LLC to such Member and shall
be payable or collectible only out of the LLC Assets in accordance with terms
and conditions agreed upon by the Managing Member.


5.8.                            LIABILITY OF MEMBERS AND BOARD OF MANAGERS

Except as otherwise provided in the Delaware LLC Act, the debts, obligations and
liabilities of the LLC, whether arising in contract, tort or otherwise, shall be
solely the debts, obligations and liabilities of the LLC, and none of the
Members or the Board Members shall be obligated personally for any such debt,
obligation or liability of the LLC solely by reason of being a Member, the
Managing Member or a Board Member.  The failure of the LLC to observe any
formalities or requirements relating to the exercise of its powers or management
of its business or affairs under the Delaware LLC Act or this Agreement shall
not be grounds for imposing personal liability on any Member, the Managing
Member or any Board Member for liabilities of the LLC.


5.9.                            RETURN OF CAPITAL

Except upon the dissolution of the LLC or as may be specifically provided in
this Agreement, no Member shall have the right to demand or to receive the
return of all or any part of its Capital Account or its Capital Contributions to
the LLC.


5.10.                     RIGHTS TO SUBSCRIBE TO ADDITIONAL ISSUANCES

Subject to Section 7.5, in the event the Managing Member decides to cause the
LLC to issue additional LLC Interests (other than (a) the issuance of Class B
Units, (b) the issuance of any LLC Interests in connection with acquisitions,
debt financings, joint ventures or strategic alliances, (c) the declaration of
dividends or other distributions in the form of additional LLC Interests, (d)

 

5

--------------------------------------------------------------------------------


 

recapitalizations, splits or combinations of LLC Interests, or (e) the issuance
of securities (Units or otherwise) in a public offering, in the case of each of
clauses (a) through (e) to the extent approved in accordance with Section 7.5),
each Class A Member shall be offered the first opportunity to subscribe for such
additional issuance of  LLC Interests, on the same terms and conditions as the
Managing Member proposes to issue such LLC Interests, in the proportion that
such Class A Member’s Percentage Interest bears to the aggregate Percentage
Interests then held by all Class A Members (such Member’s “Pro Rata Share”). 
The Managing Member shall deliver a written notice (the “Proposed Issuance
Notice”) to each such Class A Member at least ten (10) days in advance of the
proposed issuance of LLC Interests, stating the number and class of LLC
Interests proposed to be issued, the proposed subscription price, and the manner
in which such Class A Member may exercise its rights to subscribe to such LLC
Interests.  Such Class A Member may exercise its rights to subscribe to such LLC
Interests by delivering a notice to that effect to the LLC and each of the other
Class A Members within ten (10) days after the delivery of the Proposed Issuance
Notice and complying with the procedures for subscription specified in the
Proposed Issuance Notice.  If any of the Class A Members does not elect to
purchase their full Pro Rata Share of the offered LLC Interests, the LLC shall
offer the Class A Members that have elected to purchase their full Pro Rata
Shares of such LLC Interests the opportunity to increase the number of such LLC
Interests they wish to subscribe for by an amount equal to their Pro Rata Shares
(excluding for such calculation the LLC Interests of any Member who has not
subscribed for its respective full Pro Rata Share) of the unsubscribed portion
of such LLC Interests.  This process shall be repeated as often as necessary
until either the Class A Members have subscribed for all of the LLC Interests
offered or no Class A Member has exercised its right to subscribe for such
additional LLC Interests.  Any LLC Interests not subscribed for by the Class A
Members pursuant to the foregoing may be issued by the Managing Member in
accordance with the terms previously described by the Managing Member.  From
time to time and at any time, the Class A Members may assign their rights to
purchase LLC Interests pursuant to this Section 5.10 to their Affiliates.


6.                                      ALLOCATION OF PROFITS AND LOSSES;
DISTRIBUTIONS


6.1.                            ALLOCATION OF NET INCOME OR NET LOSS

The Net Income or Net Loss, other items of income, gains, losses, deductions and
credits, and the taxable income, gains, losses, deductions and credits of the
LLC, if any, for each Fiscal Year (or portion thereof) shall be allocated to the
Members as provided in the Tax Allocations Addendum.


6.2.                            ALLOCATION OF INCOME AND LOSS WITH RESPECT TO
LLC INTERESTS TRANSFERRED

If any LLC Interest is transferred during any Fiscal Year, the Net Income or Net
Loss (and other items referred to in Section 6.1) attributable to such LLC
Interest for such Fiscal Year shall be allocated between the transferor and the
transferee based on the number of days during such Fiscal Year for which each
party was the owner of the LLC Interest transferred.


6.3.                            DISTRIBUTIONS


6.3.1.                  DETERMINATION OF AVAILABILITY.

Subject to Section 7.5, cash available or property available to be distributed
in-kind by the LLC to the Members (“Distributions”) shall be determined for each
Fiscal Year by the Managing Member and shall be distributed to the Members as
set forth in Section 6.3.3.

 

6

--------------------------------------------------------------------------------


 


6.3.2.                  DISTRIBUTION TO MEMBERS.

Distributions of available cash, as determined by the Managing Member, shall be
made at least annually within seventy-five (75) days after the end of each
Fiscal Year.  Distributions also may be made, in the sole and absolute
discretion of the Managing Member, after retention of appropriate reserves, at
other times during any Fiscal Year in anticipation of the year-end determination
thereof, and such Distributions shall be subject to year-end adjustment.  The
Members agree that, within thirty (30) days after determination by the LLC that
an overpayment was made to any Member for any Fiscal Year pursuant to this
Section 6.3, such Member shall repay the overpayment unless the Board of
Managers otherwise agrees to allow such overpayment to be a credit against
future Distributions, or make such other adjustments as the Board of Managers
determines to be appropriate to remedy such overpayment.


6.3.3.                  PRIORITY OF DISTRIBUTIONS.

All Distributions shall be made in the following order of priority:

 

                (a)           First, to the holders of Class A Units pro rata in
accordance with the number of Units held until each such Member has received
aggregate distributions under this paragraph equal to such Member’s aggregate
Capital Contributions to the LLC, and

 

(b)           Second, to the holders of all Units, pro rata in accordance with
the number of Vested Units held, provided that a holder of a Class B Unit shall
not be entitled to any distribution of cash or property that resulted from the
appreciation of the LLC Assets, or income earned by the LLC, before such Member
received such Class B Unit.  In furtherance of the foregoing, prior to the
issuance of a Class B Unit, the Managing Member shall determine the amount, if
any, of such appreciation and such income, and such amount shall be reflected in
a separate column on Exhibit A.  Any such amount that would, in the absence of
the proviso in the preceding sentence, be distributed to a Class B Member, shall
instead be distributed to holders of all other Units, pro rata in accordance
with such Units.  For the purposes of this Section 6.3.3, “Vested Units” means
(i) all Class A Units and (ii) the Class B Units that have “vested” in
accordance with the applicable terms of such holder’s employment agreement with
the Company or any other agreement with the Company which specifies the
methodology for the “vesting” of such Class B Units.


6.3.4.                  TAX DISTRIBUTION.

Upon the request of the Managing Member, within ten (10) days following the end
of each quarter of a Fiscal Year the LLC shall distribute to each Class A Member
a cash amount equal to (i) twenty-five percent (25%) of the Taxable Income
Distribution Amount of such Class A Member that the Managing Member estimates
for the entire Fiscal Year; and (ii) with respect to tax payments to be made
with income tax returns filed for a full Fiscal Year or with respect to
adjustments to such returns imposed by the Internal Revenue Service or other
taxing authority, such distribution to the Class A Members shall be equal to the
Taxable Income Distribution Amount for such Fiscal Year, less the aggregate
amount distributed for such Fiscal Year as provided in clause (i) above.  In the
event that the amount determined under clause (ii) above is a negative amount (a
“Tax Distribution Deficit”), the amount of any Distributions pursuant to this
Section 6.3.4 in the succeeding Fiscal Year (or if necessary any subsequent
Fiscal Year) shall be reduced by such Tax Distribution Deficit; provided that if
a Class A Member stops being a Member while there is a Tax Distribution Deficit
with respect to such Class A Member, such Class A Member shall repay such Tax
Distribution Deficit to the LLC upon withdrawal from the LLC.

 

7

--------------------------------------------------------------------------------


 


6.3.5.                  WITHHOLDING TAXES.

(a)           Authority to Withhold; Treatment of Withheld Tax.  Notwithstanding
any other provision of this Agreement, each Member hereby authorizes the LLC to
withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the LLC or any of its Affiliates (pursuant to the Code or any
provision of United States federal, state or local or non-U.S. tax law) with
respect to such Member or as a result of such Member’s participation in the
LLC.  If and to the extent that the LLC shall be required to withhold or pay any
such withholding or other taxes, such Member shall be deemed for all purposes of
this Agreement to have received a payment from the LLC as of the time such
withholding or other tax is required to be paid, which payment shall be deemed
to be a Distribution pursuant to the relevant clause of Section 6.3.3 with
respect to such Member’s Units to the extent that such Member (or any successor
to such Member’s Units) would have received a Distribution but for such
withholding.  To the extent that the aggregate of such payments to a Member for
any period exceeds the Distributions that such Member would have received for
such period but for such withholding, the Managing Member shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the LLC of such amount by wire transfer.  Any withholdings by the LLC
referred to in this Section 6.3.5 shall be made at the maximum applicable
statutory rate under the applicable tax law unless the Managing Member shall
have received an opinion of counsel or other evidence, satisfactory to the
Managing Member, to the effect that a lower rate is applicable, or that no
withholding is applicable.

 

(b)           Withholding from Distributions of Property.  If the LLC makes a
Distribution in kind and such Distribution is subject to withholding or other
taxes payable by the LLC on behalf of any Member, such Member shall make a
prompt payment to the LLC of the amount required to be withheld.


7.                                      MEMBERS AND MANAGEMENT


7.1.                            MEMBERS


7.1.1.                  CLASSES OF LLC INTERESTS.

For purposes of voting, the LLC Interests shall be of two classes with such
relative rights, powers and duties as are set forth in or established in
accordance with this Agreement.


7.1.2.                  MEETINGS.

The Class A Members shall meet at least once each Fiscal Year at such place, on
such date and at such time as may be fixed by the Managing Member for the
purpose of electing Board Members and for the transaction of such other lawful
business as may come before the meeting.  Special Meetings of the Class A
Members may be called by a Class A Member holding more than ten percent (10%) of
the issued and outstanding Class A Units and shall be called by the Secretary
upon the request of the Managing Member or any Class A Member holding more than
ten percent (10%) of the issued and outstanding Class A Units upon ten (10)
days’ notice to all Class A Members in writing or by telephone or facsimile.  No
business shall be acted upon at a special meeting that is not stated in the
notice of the meeting.  Class A Members may vote in person or by proxy, and such
proxy may be granted in writing, by means of electronic transmission (as defined
in the Delaware LLC Act), or as otherwise permitted by applicable law.   
Meetings of Class A Members may be held by telephone or any other communications
equipment by means of which all participating Class A Members can simultaneously
hear each other during the meeting.

 

8

--------------------------------------------------------------------------------


 


7.1.3.                  QUORUM.

No action may be taken at a meeting of Class A Members unless a quorum
consisting of at least a Majority of the Members are present.


7.1.4.                  ACTION BY WRITTEN CONSENT.

Any action which may be taken by the Class A Members under this Agreement may be
taken without a meeting if consents in writing setting forth the action so taken
are signed by Class A Members who own LLC Interests having voting power to cast
not less than the minimum number of votes necessary for such action to be taken
by the Class A Members.  All Class A Members who do not participate in taking
the action by written consent shall be given written notice thereof by the
Secretary of the LLC promptly after such action has been taken.  A consent
transmitted by electronic transmission (as defined in the Delaware LLC Act) by a
Class A Member or by a Person or Persons authorized to act for a Class A Member
shall be deemed to be written and signed for purposes of this Section 7.1.4.


7.1.5.                  VOTING RIGHTS; REQUIRED VOTE.

The Class A Members shall be entitled to vote the Percentage Interest
represented by such Class A Member’s LLC Interest with respect to any action
required or permitted to be taken by the Class A Members under this Agreement,
except that holders of the SkyTerra Interests shall not be entitled to vote for
the Board Member(s), if any, to be elected by the holders of the DTVG Interests
hereunder and the holders of the DTVG Interests shall not be entitled to vote
for the Board Member(s), if any, to be elected by holders of the SkyTerra
Interests hereunder.  Except as otherwise expressly provided in this Agreement,
any action required or permitted to be taken by the Class A Members must be
approved by the affirmative vote of a Majority of the Members entitled to vote
thereon.  The Members holding Class B Units shall not be entitled to vote with
respect to any action required or permitted to be taken by the Members under
this Agreement.


7.1.6.                  WAIVERS OF NOTICE.

Whenever the giving of any notice to Members is required by statute or this
Agreement, a waiver thereof, in writing and delivered to the LLC signed by the
Person or Persons entitled to said notice, whether before or after the event as
to which such notice is required, shall be deemed equivalent to notice. 
Attendance of a Class A Member at a meeting or execution of a written consent to
any action shall constitute a waiver of notice of such meeting or action.


7.2.                            MANAGEMENT OF LLC BY THE MANAGING MEMBER


7.2.1.                  MANAGEMENT BY THE MANAGING MEMBER.

Subject to Section 7.5 and Section 7.10, the Members hereby unanimously agree
that full responsibility for management of the business and affairs of the LLC
shall be delegated to the Managing Member pursuant to Section 18-402 of the
Delaware LLC Act.  In the event that, at any time, the Person designated as the
then-current “Managing Member” hereunder ceases to hold at least 50% of the
Class A Units that such Person (together with its Permitted Transferees) holds
on the date of this Agreement, the Managing Member shall promptly offer to
resign as the Managing Member, and the Majority of the Members may either accept
such offer of resignation and appoint a new Managing Member in accordance with
Section 7.5 and the other provisions of this Agreement or decline such offer of
resignation in which case the Managing Member shall continue to act in such
capacity.  In the event of any temporary vacancy in the position of Managing
Member, the Board of Managers shall assume and perform the duties of the

 

9

--------------------------------------------------------------------------------


 

Managing Member hereunder.  Notwithstanding anything to the contrary contained
herein, the Managing Member may resign at any time without the approval of the
Members.


7.2.2.                  POWER AND AUTHORITY OF THE MANAGING MEMBER.

Subject to Section 7.5 and Section 7.10, the Managing Member (acting on behalf
of the LLC) shall have the right, power, and authority, to manage, operate and
control the business and affairs of the LLC and to do or cause to be done any
and all acts, at the expense of the LLC, deemed by the Managing Member to be
necessary or appropriate to effectuate the purposes of the LLC.  Except as
otherwise expressly provided in this Agreement or as may be approved by the
Managing Member, no Member shall have any authority, right or power, by virtue
of being a Member, to bind the LLC, or to manage or control, or to participate
in the management or control of, the business and affairs of the LLC in any
manner whatsoever. Without limiting the generality of the foregoing but subject
to Section 7.5, the Managing Member shall have the right, power and authority on
behalf of the LLC:

                (i)            to develop, review and approve annual budgets,
policies, operating guidelines, and other operational items for the LLC; and

(ii)           to elect officers of the LLC in accordance with Section 7.4; and

(iii)          to arrange for such personnel as may be necessary or convenient
to carry out the business and affairs of the LLC; and

(iv)          to establish such reasonable cash reserves to provide for
anticipated expenses of the LLC as the Managing Member determines to be
necessary for timely payment of such expenses; and

(v)           to direct the officers of the LLC to make, execute, assign,
acknowledge, and file on behalf of the LLC any and all documents or instruments
of any kind which the Managing Member may deem necessary or appropriate in
carrying out the business and affairs of the LLC, including, without limitation,
powers of attorney, agreements of indemnification, documents, or instruments of
any kind or character, and amendments thereto (and no Person dealing with the
Managing Member shall be required to determine or inquire into the authority or
power of the Managing Member to bind the LLC or to execute, acknowledge, or
deliver any and all documents in connection therewith).

Except as may be approved by the Managing Member, no Board Member, acting
individually, shall have any authority, right or power, by virtue of being a
Board Member, to bind the LLC.


7.3.                            BOARD OF MANAGERS


7.3.1.                  COMPOSITION; ELECTION; REMOVAL.

                                (i)            Number; Qualifications.  The
board of managers of the LLC (the “Board of Managers”) shall at all times be
composed of seven managers (each, a “Board Member”).   The qualifications for
Board Members shall be as fixed from time to time by the Class A Members
entitled to vote on the election of such Board Members, at any regular or
special meeting, subject to the provisions of this Agreement , including without
limitation the requirements of Section 7.3.1(ii) regarding designation of Board
Members by (A) Members holding a majority of the SkyTerra Interests (each such
Board Member, a “SkyTerra Board Member,” and together, the “SkyTerra Board
Members”), (B) Members holding a majority of the DTVG Interests (each such Board
Member, a “DTVG Board

 

10

--------------------------------------------------------------------------------


 

Member” and together, the “DTVG Board Members”) and (C) subject to
Section 7.3.1(iii), jointly by (1) Members holding a majority of the SkyTerra
Interests and (2) Members holding a majority of the DTVG Interests (the
“Independent Board Member”).  Board Members need not be Members.

                                (ii)           Election.  Board Members shall be
elected at the annual meeting of Class A Members held for the purpose of
electing Board Members.  The DTVG Board Members and the SkyTerra Board Members
shall hold office until the next annual meeting of Class A Members and until
their respective successors are duly elected and qualified.  The Independent
Board Member shall hold office until the first anniversary of his or her most
recent election as Independent Board Member and shall be deemed automatically
removed as Board Member unless and until re-elected as Independent Board
Member.  Subject to clause (iii) below, three of the Board Members shall be DTVG
Board Members who shall be elected by the affirmative vote of the then-holders
of a majority of the DTVG Interests, three of the Board Members shall be
SkyTerra Board Members who shall be elected by the affirmative vote of the
then-holders of a majority of the SkyTerra Interests and one Board Member shall
be the Independent Board Member who shall be elected jointly by (1)  the
then-holders of a majority of the SkyTerra Interests and (2) the then-holders of
a majority of the DTVG Interests.

                                (iii)          Certain Rights of SkyTerra and
DTVG Sub.  In the event that, at any time, DTVG Sub and its Permitted
Transferees have transferred in one or more transactions DTVG Interests
representing more than 50% of the Percentage Interests held by DTVG Sub as of
the date of this Agreement to transferees who are not Permitted Transferees, the
number of DTVG Board Members shall be reduced to two and the number of SkyTerra
Board Members shall be increased to four.  In the event that at any time,
SkyTerra and its Permitted Transferees have transferred in one or more
transactions SkyTerra Interests representing more than 50% of the Percentage
Interests held by SkyTerra as of the date of this Agreement to transferees who
are not Permitted Transferees, the number of SkyTerra Board Members shall be
reduced to two and the number of DTVG Board Members shall be increased to four. 
Notwithstanding the immediately preceding two sentences, in the event that at
any time, each of SkyTerra and DTVG Sub, and their respective Permitted
Transferees, have transferred more than 50% of the Percentage Interests held by
SkyTerra or DTVG Sub, as the case may be, as of the date of this Agreement to
transferees who are not Permitted Transferees but each retain at least 10% of
the Percentage Interests, there shall be two SkyTerra Board Members and two DTVG
Board Members and the remaining Board Members shall be elected by a Majority of
Members.  In the event that at any time, SkyTerra and DTVG Sub, and their
respective Permitted Transferees, each retain less than 10% of the Percentage
Interests, all Board Members shall be elected by a Majority of the Members.

                                (iv)          Vacancies.  In the event of any
vacancy in the office of a Board Member as a result of the death, incapacity,
resignation or removal of a Board Member, such vacancy shall be filled by the
affirmative vote of the Class A Member(s) which elected the Board Member whose
office is vacant at a meeting of the Class A Members called for such purpose. 
The Board Member elected to fill any vacancy shall hold office until the next
annual meeting of the Class A Members for the election of Board Members and
until such Board Member’s successor is duly elected and qualified.

                                (v)           Removal of Board Members.  Any
Board Member may be removed, with or without cause, by the affirmative vote of
the Class A Member(s) which elected such Board Member provided that any
Independent Board Member who resigns or is removed as chief executive officer of
the LLC shall be deemed automatically removed as Independent Board Member at the
time of such resignation or removal unless such person is re-elected as
Independent Board Member in accordance with this Section 7.3.1.  Any vacancy
caused by any such removal shall be filled as provided in Section 7.3.1(iv)
above.

 

11

--------------------------------------------------------------------------------


 


7.3.2.                  MEETINGS.

Regular meetings of the Board of Managers shall be held at least once each
calendar quarter on such date and at such place and time as may be fixed from
time to time by the Managing Member (unless such meeting shall be waived by all
of the Board Members).  Regular meetings of the Board of Managers shall be held
on not less than two (2) days notice to all Board Members in writing or by
telephone or facsimile transmission.  Special meetings of the Board of Managers
may be called by any Board Member and shall be called by the Secretary upon the
request of any Class A Member holding more than ten percent (10%) of the issued
and outstanding Class A Units, upon two (2) days’ notice to all Board Members in
writing or by telephone or facsimile transmission.  Board Members may vote in
person or by proxy, and such proxy may be granted in writing, by electronic
transmission (as defined in the Delaware LLC Act), or as otherwise permitted by
applicable law.    Meetings of the Board of Managers may be held by conference
telephone or other communications equipment by means of which all participating
Board Members can simultaneously hear each other during the meeting.


7.3.3.                  QUORUM OF THE BOARD OF MANAGERS.

No action may be taken at a meeting of the Board of Managers unless a quorum
consisting of at least a Majority of the Board Members then in office are
present in person or by proxy; provided that at least one such Board Member is a
SkyTerra Board Member (so long as such Member is entitled to at least three (3)
Board Members pursuant to Section 7.3.1(ii)) and one such Board Member is a DTVG
Board Member (so long as such Member is entitled to at least three (3) Board
Members pursuant to Section 7.3.1(ii)).


7.3.4.                  ACTION BY WRITTEN CONSENT.

Any action which may be taken by the Board of Managers under this Agreement may
be taken without a meeting if consents in writing setting forth the action so
taken are signed by a Majority of the Board Members then in office, provided
that at least one such signature is that of a SkyTerra Board Member (so long as
such Member is entitled to at least three (3) Board Members pursuant to
Section 7.3.1(ii)), and one such signature is that of a DTVG Board Member (so
long as such Member is entitled to at least three (3) Board Members pursuant to
Section 7.3.1(ii)).  A consent transmitted by electronic transmission (as
defined in the Delaware LLC Act) by a Board Member or by a person or persons
authorized to act for a Board Member shall be deemed to be written and signed
for purposes of this Section 7.3.4.


7.3.5.                  VOTING RIGHTS OF THE BOARD OF MANAGERS; REQUIRED VOTES
OF THE BOARD OF MANAGERS.

Each Board Member shall be entitled to cast one vote with respect to any matter
coming before the Board of Managers, except with respect to a determination to
seek indemnification pursuant to Section 7.11 hereof, in which event a Board
Member seeking indemnification hereunder shall have no vote with respect to his
indemnification.  Any action required or permitted to be taken by the Board of
Managers must be approved by the affirmative vote of a Majority of the Board
Members then in office; provided, however, that any determination to grant
indemnification to a Board Member pursuant to Section 7.11 hereof shall require
the affirmative vote of only one (1) Board Member other than the Board Member in
question.

 

12

--------------------------------------------------------------------------------


 


7.3.6.                  COMPENSATION OF BOARD MEMBERS.

Subject to Section 7.5, Board Members, as such, shall not receive any stated
salary for their services, but the Board of Managers may authorize the payment
to Board Members of a fixed sum and expenses of attendance, if any, for each
regular or special meeting of the Board of Managers attended; provided that
nothing herein contained shall be construed to preclude any Board Member from
serving the LLC in any other capacity and receiving compensation therefor.


7.3.7.                  RESIGNATIONS OF BOARD MEMBERS.

Any Board Member may resign at any time by giving written notice to the Managing
Member or the Secretary of the LLC.  Any such resignation shall take effect at
the time specified therein, or, if no time is specified, upon receipt thereof;
and unless otherwise specified therein, acceptance of such resignation shall not
be necessary to make it effective.


7.3.8.                  COMMITTEES OF THE BOARD OF MANAGERS.

The Board of Managers from time to time may appoint one or more committees, each
such committee to be comprised of one or more Board Members, to perform any
functions or conduct any activities that the Board of Managers has the right,
power, and authority to perform or conduct, provided that such committees shall
be composed of a number of SkyTerra Board Members and DTVG Board Members in
direct proportion to the numbers of SkyTerra Board Members and DTVG Board
Members appointed to the Board of Managers from time to time.


7.4.                            OFFICERS.


7.4.1.                  NUMBER, ELECTION AND TERM OF OFFICE.

Subject to Section 7.5, (i) the officers of the LLC shall be a President and
Chief Executive Officer, a Treasurer and a Secretary, and may at the discretion
of the Managing Member include one or more Vice Presidents, Assistant
Secretaries and other officers; (ii) the initial officers shall be appointed by
a resolution of the Board of Managers and shall hold their respective offices
until the first meeting of the Class A Members for the election of Board Members
and until their successors are duly elected and qualified or until their earlier
death, resignation or removal; and (iii) the officers of the LLC subsequently
shall be appointed annually by the Managing Member and shall hold their
respective offices until their successors are duly elected and have qualified or
until their earlier death, resignation or removal.  Except as otherwise provided
by law, any number of offices may be held by the same person.


7.4.2.                  PRESIDENT AND CHIEF EXECUTIVE OFFICER.

Subject to the direction of the Managing Member, the President (i) shall be the
chief executive officer of the LLC, (ii) shall have full responsibility and
authority for management of the day-to-day operations of the LLC, and (iii) may
execute agreements and contracts and take other actions on behalf of the LLC as
authorized by the Managing Member.  The President shall report directly to the
Managing Member.


7.4.3.                  TREASURER.

The Treasurer shall have charge of the funds of the LLC.  He shall keep full and
accurate accounts of all receipts and disbursements of the LLC in books
belonging to the LLC and shall deposit all monies and other valuable effects in
the name and to the credit of the LLC in such depositories as may be

 

13

--------------------------------------------------------------------------------


 

designated by the Managing Member.  He shall disburse the funds of the LLC as
may be ordered by the Managing Member, and shall render to the Managing Member,
whenever the Managing Member may require it, an account of all his transactions
as Treasurer and an account of the business and financial position of the LLC.


7.4.4.                  SECRETARY.

The Secretary, at the direction of the Managing Member, shall prepare and
distribute to the Board Members an agenda in advance of each meeting and shall
prepare and distribute promptly to each Board Member written minutes of all
meetings of the Board of Managers.  The Secretary shall also be responsible for
preparing and distributing to the Board Members any notices received by the LLC
or otherwise called for by this Agreement to be given by the LLC.


7.4.5.                  VICE PRESIDENT.

The Managing Member may appoint one or more Vice Presidents of the LLC.  Each
Vice President shall perform such duties as the Managing Member shall require of
such Vice President.  The Vice Presidents (in the order of their election)
shall, during the absence or incapacity of the President, assume and perform the
duties of the President.


7.4.6.                  ASSISTANT SECRETARY.

The Managing Member may appoint one or more Assistant Secretaries of the LLC. 
Each Assistant Secretary shall perform such duties as the Managing Member shall
require of such Assistant Secretary.  The Assistant Secretaries (in the order of
their election) shall, during the absence or incapacity of the Secretary, assume
and perform all functions and duties which the Secretary might lawfully do if
present and not under any incapacity.


7.4.7.                  OTHER OFFICERS.

The Managing Member may appoint such other officers and agents of the LLC as the
Managing Member shall deem necessary or appropriate to carry out the business of
the LLC upon such terms and conditions, and with such duties, as the Managing
Member may determine.  Any such officer shall hold his or her respective office
for the term specified by the Managing Member unless earlier removed by the
Managing Member.


7.4.8.                  RESIGNATION.

Any officer or agent of the LLC may resign at any time by giving written notice
to the Managing Member or to the Secretary of the LLC.  Any such resignation
shall take effect at the time specified therein or, if no time is specified,
upon receipt thereof; and unless otherwise specified therein, acceptance of such
resignation shall not be necessary to make it effective.


7.4.9.                  REMOVAL; VACANCIES; TRANSFER OF DUTIES.

Subject to Section 7.5, (i) any officer or agent of the LLC may be removed from
office, with or without cause, by the Managing Member; (ii) any vacancy in the
office of President, Treasurer, or Secretary for any reason shall be filled by a
person designated by the Managing Member for the unexpired term of the vacant
office; and (iii) the Managing Member may transfer the power and duties, in
whole or in part, of any officer to any other officer, or persons,
notwithstanding the provisions of this Agreement, except as otherwise provided
by the laws of the State of Delaware.

 

14

--------------------------------------------------------------------------------


 


7.4.10.           COMPENSATION.

Subject to Section 7.5, the officers of the LLC shall be entitled to such salary
or other compensation as the Managing Member shall determine.


7.4.11.           THIRD PARTY RELIANCE.

Third parties dealing with the LLC shall be entitled to rely conclusively upon
the power and authority of the officers of the LLC as set forth herein.


7.5.                            MAJOR DECISIONS

None of the LLC, Managing Member (in its capacity as Managing Member only), the
Board of Managers or any officer or agent of the LLC shall take any action
relating to a Major Decision (as hereinafter defined) unless, in addition to any
other consents or approvals that may be required, at least four Board Members,
other than the Independent Board Member, have approved such Major Decision.  For
the purposes of this Agreement, a “Major Decision” shall mean any of the
following events, in each case in one transaction or a series of related
transactions consummated after the date hereof:

7.5.1.       incurrence of indebtedness in excess of Ten Million Dollars
($10,000,000) in the aggregate;

7.5.2.       granting of guarantees of third party indebtedness for borrowed
money, granting of guarantees of obligations of Persons who are not Affiliates
outside of the Ordinary Course of Business or in excess of Ten Million Dollars
($10,000,000) in the aggregate in the Ordinary Course of Business, and
refinancing and material modification of the terms of such indebtedness or
guarantees;

7.5.3.       except with respect to any Drag Along Transaction (as defined in
the Investor Rights Agreement), (a) mergers, consolidations, sale of all or
substantially all of the assets, conversions, liquidation (partial or complete)
or dissolution of the LLC, or (b) acquisition by the LLC of another business
(either by asset or stock or partnership interest purchase) or (c) any equity of
another Person for a purchase price in excess of Two Million, Five Hundred
Thousand Dollars ($2,500,000) in the aggregate;

7.5.4.       except with respect to any Drag Along Transaction (as defined in
the Investor Rights Agreement), (a) declaration of Distributions of cash or
property on LLC Interests, (b) redemption of LLC Interests (other than
redemptions of Class B Units from employees, officers, directors and consultants
in connection with employment or service termination), (c) recapitalizations,
and (d) issuance of additional LLC Interests and/or rights to acquire additional
LLC Interests (other than issuances of Class B Units to employees, officers,
directors and consultants pursuant to a plan or other arrangement approved
pursuant to Section 7.5.14);

7.5.5.       the conversion pursuant to Section 9.5 or the consummation of a
public offering of any LLC Interests or reclassified equity interests pursuant
to Section 9.5;

7.5.6.       except as provided in Section 5 of the Tax Allocations Addendum
where the Tax Matters Member causes the LLC to file an election under section
754 of the Code to provide for an adjustment to the Adjusted Basis of LLC assets
if requested to by a Class A Member in connection with the disposition of an LLC
interest by that Class A Member, the making of any tax election;

 

15

--------------------------------------------------------------------------------


 

7.5.7.       the hiring or termination of the senior executive officers of the
LLC and the financial terms and conditions of their employment;

7.5.8        payment of any compensation to the Board Members;

7.5.9.       entering into any joint venture, partnership arrangement or
strategic alliance with any Person;

7.5.10.     disposition of a subsidiary, material product line or material
business unit of the LLC;

7.5.11.     approval of the annual operating budget of the LLC including capital
expenditures and other project spending or material deviations therefrom;
provided, that if such budget has not been approved in accordance with this
Section 7.5, the annual operating budget in place for the prior year shall
continue in place until a new annual operating budget is approved;

7.5.12      changing or replacing the Managing Member, and any modification to
the Annual Management Fee Payment (as defined in Section 7.8) or the payment of
any cash or other consideration to the Managing Member not specifically provided
for in this Agreement;

7.5.13      changes in accounting policies;

7.5.14      the approval of plans or other arrangements for the issuance of
Class B Units to employees, officers and Board members of the LLC;

7.5.15      the making of any form of loan or advance to, or any direct or
indirect guaranty of or granting any direct or indirect security for the
obligations of, any Member or Board Member or any Affiliate of any Member or
Board Member; and

7.5.16      actions of any kind by a direct or indirect subsidiary or
subsidiaries of the LLC, if such actions, individually or collectively, would
constitute a “Major Decision” as defined in Sections 7.5.1 through 7.5.15
(excluding Section 7.5.4(a)) if taken by the LLC directly.


7.6.                            MANAGING MEMBER; DAY-TO-DAY OPERATIONS

                Notwithstanding anything in this Agreement to the contrary, and
with the exception of those actions relating to a Major Decision, the day-to-day
operations, business and affairs of the LLC shall be managed by the Managing
Member and, as delegated by the Managing Member, by the officers of the LLC. 
Subject to Section 7.5, the Managing Member shall have the power and authority,
on behalf of the LLC, to take or authorize any actions of any kind not
inconsistent with this Agreement and that the Managing Member deems necessary or
appropriate to carry on the business and purposes of the LLC.  The actions of
the Managing Member shall bind the LLC.  Except as expressly provided in this
Agreement, the Managing Member shall owe no duties (fiduciary or otherwise) to
the LLC or the Members; provided that, the Managing Member shall, in all events,
owe to the LLC and the other Members the duty to act as Managing Member in a
manner which it believes in good faith is commercially reasonable and in the
best interests of the LLC.

 

16

--------------------------------------------------------------------------------

 



7.7                               FIDUCIARY RELATIONSHIP

                To the full extent permitted by the Delaware LLC Act and other
applicable law, the Members hereby acknowledge and agree that each SkyTerra
Board Member and DTVG Board Member shall serve in a representative capacity as a
representative of the Members who elected such SkyTerra Board Member or DTVG
Board Member and shall be able to act solely in the interests of the electing
Member and shall have no duties (fiduciary or otherwise) to the LLC or other
Members of the LLC other than as set forth in this Agreement.  In addition, each
Class A Member shall be able to act solely in the interests of such Class A
Member and shall have no duties (fiduciary or otherwise) to the LLC or any other
Member of the LLC other than as set forth in this Agreement.  To the full extent
permitted by law, each Member releases each other Member and the SkyTerra Board
Member and DTVG Board Members elected by other Members from liability for votes
cast or withheld, consents granted or failures to consent as a Member, SkyTerra
Board Member or DTVG Board Member.


7.8                               MANAGING MEMBER’S QUARTERLY FEE

So long as the Managing Member is not in material default of its obligations
under this Agreement, on each January 1, April 1, July 1, and October 1 during
the period commencing on the date hereof and ending three years thereafter, the
Managing Member shall be entitled to receive from the LLC a quarterly management
fee equal to Two Hundred Fifty Thousand Dollars ($250,000) payable in advance in
cash (the “Quarterly Management Fee Payment”), which Quarterly Management Fee
Payments shall not exceed Three Million Dollars ($3,000,000) in the aggregate,
for and in consideration for the services to be provided by the Managing Member
under this Agreement during the quarter beginning on the date the Quarterly
Management Fee Payment is made.  This first and last Quarterly Management Fee
Payments shall be pro rata payments for the period during the then applicable
quarter for which services will be provided by the Managing Member.  In the
event that the Managing Member is terminated or removed prior to the end of the
applicable quarter for which a Quarterly Management Fee Payment has been made,
the Managing Member shall promptly reimburse the LLC a prorated portion of the
Quarterly Management Fee Payment based on the number of days the Managing Member
did not act in such capacity during the applicable quarter for which the
Quarterly Management Fee Payment was made.


7.9                               OTHER ACTIVITIES OF MEMBERS OR AFFILIATES

Subject to any intellectual property or other property rights of the LLC and to
protection of the confidentiality of any information treated as confidential by
the LLC (including without limitation with respect to the obligations set forth
in Section 7.14), any Member or any Affiliate thereof may have other business
interests and may engage in other business ventures of any nature or description
whatsoever, whether currently existing or hereafter created, and may compete,
directly or indirectly, with the business of the LLC.  No Member or Affiliate
thereof shall incur any liability to the LLC as a result of such Member’s or
Affiliate’s pursuit of such other business interests, ventures and competitive
activity, and neither the LLC nor the other Members shall have any right to
participate in such other business ventures or to receive or share in any income
or profits derived therefrom.  For the avoidance of doubt, the corporate
opportunity doctrine shall not apply to the Members with respect to the LLC. 
The provisions of this Section 7.9 shall not apply to any Class B Member.


7.10                        CERTAIN TRANSACTIONS

Subject to Section 5.7 Reference source not found., the LLC is expressly
permitted in the normal course of its business to enter into transactions with
any or all Members or with any Affiliate of any or all Members

 

17

--------------------------------------------------------------------------------


 

provided that the price and other terms of such transactions are fair to the LLC
and that the price and other terms of such transactions are not less favorable
to the LLC than those generally prevailing with respect to comparable
transactions between unrelated parties.  To the extent such transactions are not
in the Ordinary Course of Business or may require the payment by the LLC of more
than Two Million Five Hundred Thousand Dollars ($2,500,000) over their term, the
LLC shall not enter into the same unless they have been approved by the Board
Members not elected by the interested Member.  If the LLC becomes a party to any
agreement with any Member or any Affiliate of any Member, including without
limitation the Contribution Agreement, the Intellectual Property Agreement, the
Transition Services Agreement, the DirecWay Agreement, the Spaceway Services
Agreement and the Non-Competition Agreement (each of the foregoing as defined in
the Contribution Agreement), then notwithstanding the other provisions of
Section 7 hereof, (i) the Board Members, and, if applicable, the Managing
Member, who are not Affiliates of the Persons that are parties to such agreement
shall be entitled to exercise any and all rights, waivers, consents and remedies
of the LLC and same shall be exercised in the sole discretion of and by the
Board Members, and, if applicable, the Managing Member, who are not Affiliates
of the Persons that are parties to such agreement and (ii) the Board Members,
and, if applicable, the Managing Member, who are Affiliates of the Persons which
are parties to such agreement shall not have any right, power or authority to
make any decisions for the LLC or exercise any other authority as Board Member,
and, if applicable, the Managing Member, with respect to such agreement,
including the enforcement thereof.  The contracts identified on Schedule
2.2(a)(vii) of the Contribution Agreement and the Management Services Agreement
dated as of date hereof between the Company and SkyTerra have been assumed by
the LLC with the unanimous consent of all Board Members, and each of the same
shall be subject to the provisions of the preceding sentence.  Notwithstanding
the other provisions of Section 7, if the LLC exercises the Newco Purchase
Option under Section 3.11(f) of the Contribution Agreement, the Managing Member
on behalf of the LLC shall be permitted to take all actions reasonably necessary
to effect such transaction, including without limitation, obtaining debt
financing from a third-party on commercially reasonable terms or equity
financing (subject in each case to Section 5.10) to the extent necessary to
consummate the acquisition of the Parent Offered Assets in accordance with
Section 3.11(f) of the Contribution Agreement without the approval of the Board
Members that may otherwise be required with respect to Major Decisions pursuant
to Section 7.5.


7.11                        INDEMNIFICATION OF THE MEMBERS, BOARD MEMBERS,
OFFICERS AND ANY AFFILIATE

7.11.1.                     In accordance with Section 18-108 of the Delaware
LLC Act, the LLC shall indemnify and hold harmless any Member, Board Member,
officer, or Affiliate thereof (individually, in each case, an “Indemnitee”) to
the fullest extent permitted by law from and against any and all losses, claims,
demands, costs, damages, liabilities (joint or several), expenses of any nature
(including attorneys’ fees and disbursements), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits, or
proceedings, whether civil, criminal, administrative or investigative, in which
the Indemnitee may be involved, or threatened to be involved, as a party or
otherwise, arising out of or incidental to the business or activities of or
relating to the LLC, regardless of whether the Indemnitee continues to be a
Member, a Board Member, an officer, or Affiliate thereof at the time any such
liability or expense is paid or incurred; provided, however, that this provision
shall not eliminate or limit the liability of an Indemnitee (i) for acts or
omissions which involve intentional misconduct or a knowing violation of law, or
(ii) for any transaction from which the Indemnitee received any improper
personal benefit.

7.11.2.                     Expenses incurred by an Indemnitee in defending any
claim, demand, action, suit, or proceeding subject to this Section 7.11 shall,
from time to time, upon request by the Indemnitee be advanced by the LLC prior
to the final disposition of such claim, demand, action, suit, or proceeding upon
receipt by the LLC of an undertaking by or on behalf of the Indemnitee to repay
such

 

18

--------------------------------------------------------------------------------


 

amount, if it shall be determined in a judicial proceeding or a binding
arbitration that such Indemnitee is not entitled to be indemnified as authorized
in this Section 7.11.

7.11.3.                     The indemnification provided by this Section 7.11
shall be in addition to any other rights to which an Indemnitee may be entitled
under any agreement, vote of the Members, as a matter of law or equity, or
otherwise, both as to an action in the Indemnitee’s capacity as a Member, a
Board Member, an officer, or any Affiliate thereof, and as to an action in
another capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns, and administrators of the Indemnitee.

7.11.4.                     The LLC may purchase and maintain insurance on
behalf of the Board Members and the Managing Member and such other Persons as
the Managing Member shall determine against any liability that may be asserted
against or expense that may be incurred by such Persons in connection with the
offering of interests in the LLC or the business or activities of the LLC,
regardless of whether the LLC would have the power to indemnify such Persons
against such liability under the provisions of this Agreement.

7.11.5.                     An Indemnitee shall not be denied indemnification in
whole or in part under this Section 7.11 or otherwise by reason of the fact that
the Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted or not
expressly prohibited by the terms of this Agreement.

7.11.6.                     The provisions of this Section 7.11 are for the
benefit of the Indemnitees, their heirs, successors, assigns and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.


7.12                        DELEGATION OF RIGHTS AND AUTHORITY

Except as otherwise expressly provided in this Agreement, neither the Board of
Managers nor any Member or Board Member may delegate to any Person or Persons
the rights and powers of the Board of Managers or of such Member or Board Member
to manage and control the business and affairs of the LLC.


7.13                        SUBSIDIARIES

In all events, the LLC shall cause the governing body of each subsidiary of the
LLC to be constituted, as nearly as may be, in the same way, and with the same
rights and powers, as the Board of Managers and the Managing Member have been
granted hereunder.

 


7.14                        CONFIDENTIALITY

                                7.14.1      Each Member shall not, and each
Member shall cause its respective Affiliates not to, disclose or use any
Confidential Information of the LLC except as permitted by this Agreement.  Each
of the Members and their Affiliates shall, and shall cause its Affiliates to,
use no less than reasonable care in protecting the Confidential Information of
the LLC which it has received.  Information shall not be deemed Confidential
Information under this Section 7.14 if it: (x) is or becomes publicly known
through no wrongful act or omission of the receiving party; or (y) is
independently developed following the date of this Agreement by the receiving
party without the use of or reference to the Confidential Information of the
disclosing party.  Notwithstanding the provisions of this Section 7.14, in the
event a Member or its Affiliate is required to disclose the Confidential
Information of the LLC (in such event, the party required

 

19

--------------------------------------------------------------------------------


 

to disclose is the “Disclosing Party”) pursuant to an order or pursuant to a law
(and such party has obtained advice of counsel to the effect that such
information is required to be disclosed), and would otherwise be prohibited from
doing so under this Section 7.14, the Disclosing Party shall: (i) promptly
notify the LLC of the existence, terms and circumstances surrounding such
requirement; (ii) consult with the LLC on the advisability of taking legally
available steps to resist or narrow such request; and (iii) if disclosure of
such Confidential Information is required, furnish only that portion of the
Confidential Information which the Disclosing Party is legally compelled to
disclose and advise the LLC reasonably in advance of such disclosure so that the
LLC may seek an appropriate protective order or other reliable assurance that
confidential treatment will be accorded such Confidential Information.  The
Disclosing Party shall not oppose actions by the LLC to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded such Confidential Information.

 

                                7.14.2      Notwithstanding anything to the
contrary herein, the LLC shall be entitled to seek equitable relief (including
injunctive relief) to protect their interest in any of its Confidential
Information.

 

                                7.14.3      Notwithstanding anything to the
contrary contained herein, nothing contained herein shall limit the ability of
the Managing Member to use Confidential Information of the LLC in connection
with fulfilling its duties to the LLC under this Agreement.

 

                                7.14.4      With respect to each former Member,
the obligations of such former Member set forth in this Section 7.14 shall
continue in full force and effect, notwithstanding that such former Member
ceases to hold, directly or indirectly, any LLC Interests.


8.                                      BANK ACCOUNTS; BOOKS AND RECORDS;
STATEMENTS; TAXES; FISCAL YEAR


8.1.                BANK ACCOUNTS

All funds of the LLC shall be deposited in its name in such checking and savings
accounts, time deposits or certificates of deposit, or other accounts at such
banks as shall be designated by the Managing Member from time to time, and the
Managing Member shall arrange for the appropriate conduct of such account or
accounts.


8.2.                BOOKS AND RECORDS

The Managing Member shall keep, or cause to be kept, accurate, full and complete
books and accounts showing assets, liabilities, income, operations, transactions
and the financial condition of the LLC.  Such books and accounts shall be
prepared on the cash or accrual basis of accounting, as determined by the
Managing Member.  Any Class A Member, or its respective designee, shall have
access thereto, and access to the LLC’s properties, at any reasonable time
during regular business hours and shall have the right to copy said records at
its expense.  The LLC shall concurrently deliver to SkyTerra and the DTVG Sub
the same information which is required to be delivered by the LLC to its senior
lenders.


8.3.                FINANCIAL STATEMENTS AND INFORMATION

8.3.1.                       All financial statements prepared pursuant to this
Section 8.3 shall present fairly the financial position and operating results of
the LLC and shall be prepared in accordance with generally accepted accounting
principles as provided in Section 8.2 and shall contain information

 

20

--------------------------------------------------------------------------------


 

sufficient for inclusion in the publicly-filed financial statements of The
DIRECTV Group, Inc. and SkyTerra Communications, Inc.

8.3.2.                       Within fifteen (15) days after the end of each
monthly accounting period (the “Fiscal Month”) of each Fiscal Year, commencing
with the first full Fiscal Month after the date of this Agreement, the President
shall prepare and submit or cause to be prepared and submitted to the Class A
Members an unaudited statement of profit and loss for the LLC for such Fiscal
Month and an unaudited balance sheet of the LLC dated as of the end of such
Fiscal Month, in each case prepared in accordance with generally accepted
accounting principles consistently applied (subject to normal year-end
adjustments).

8.3.3.                       Within twenty five (25) days after the end of each
quarterly period (the “Fiscal Quarter”) of each Fiscal Year, commencing with the
first full Fiscal Quarter after the date of this Agreement, the President shall
prepare and submit or cause to be prepared and submitted to the Class A Members
an unaudited statement of profit and loss and an unaudited statement of cash
flows for the LLC for such Fiscal Quarter and an unaudited balance sheet of the
LLC dated as of the end of such Fiscal Quarter, in each case prepared in
accordance with generally accepted accounting principles consistently applied
(subject to normal year-end adjustments).

8.3.4.                       Within sixty (60) days after the end of each Fiscal
Year during the term of this Agreement, the President shall prepare and submit
or cause to be prepared and submitted to the Class A Members (i) an audited
balance sheet, together with audited statements of profit and loss, Members’
equity and changes in financial position for the LLC during such Fiscal Year;
(ii) a report of the activities of the LLC during the Fiscal Year; (iii) a
report summarizing the fees and other remuneration paid by the LLC for such
Fiscal Year to the Members and any Affiliates thereof; and (iv) an unaudited
statement showing any amounts distributed to the Members in respect of such
Fiscal Year.

8.3.5.                       The President shall provide to the Class A Members
such other reports and information concerning the business and affairs of the
LLC as may be required by the Delaware LLC Act or by any other law or regulation
of any regulatory body applicable to the LLC.


8.4.                ACCOUNTING DECISIONS

All decisions as to accounting matters, except as specifically provided to the
contrary herein, shall be made by the Managing Member.


8.5.                WHERE MAINTAINED

The books, accounts and records of the LLC at all times shall be maintained at
the LLC’s principal office or such other office or offices as the Managing
Member shall determine.


8.6.                TAX RETURNS

8.6.1.                       The President shall, at the expense of the LLC,
cause to be prepared and delivered to the Class A Members, in a timely fashion
after the end of each Fiscal Year, copies of all federal and state income tax
returns for the LLC for such Fiscal Year, one copy of which shall be timely
filed with the appropriate tax authorities.  Such returns shall accurately
reflect the results of operations of the LLC for such Fiscal Year.  The Managing
Member is hereby appointed as the “tax matters partner” (as defined in the Code)
of the LLC (the “Tax Matters Member”) and is authorized and required to
represent the LLC (at the expense of the LLC) in connection with all
examinations of the affairs of the

 

21

--------------------------------------------------------------------------------


 

LLC by any federal, state, or local tax authorities, including any resulting
administrative and judicial proceedings, and to expend funds of the LLC for
professional services and costs associated therewith; provided, however, that
the Tax Matters Member shall not make any tax election or settle or compromise
any tax audit, controversy, litigation or issue without the advice and consent
of the Board of Managers.  Each Class A Member shall be designated a “notice
partner” as defined in the Code..

8.6.2.                       The Tax Matters Member shall keep all Class A
Members fully informed of the progress of any such examination, audit or other
proceeding, and any Class A Member with a Percentage Interest of at least 10% of
all Percentage Interests held by Class A Members (and any Person that was a
Class A Member with a Percentage Interest of at least 10% of all Percentage
Interests held by Class A Members in the year to which such examination, audit
or other proceeding relates) shall have the right to participate in such
examination, audit or other proceeding.  Each Member and former Member agrees to
cooperate with the Board of Managers and the Tax Matters Member and to do or
refrain from doing any or all things reasonably required by the Board of
Managers in connection with the conduct of such proceedings.


8.7.                FISCAL YEAR

The fiscal year of the LLC for financial, accounting, Federal, state and local
income tax purposes shall initially be the calendar year (the “Fiscal Year”). 
The Managing Member shall have authority to change the beginning and ending
dates of the Fiscal Year if the Managing Member, in its sole and absolute
discretion, deems such change to be necessary or appropriate to the business of
the LLC.


9.                                      TRANSFER AND CONVERSION OF LLC INTERESTS
AND THE ADDITION, SUBSTITUTION AND WITHDRAWAL OF MEMBERS


9.1.                TRANSFER OF LLC INTERESTS

9.1.1.                       The term “transfer”, when used in this Section  9
with respect to an LLC Interest, shall include any sale, assignment, gift,
pledge, hypothecation, mortgage, exchange, or other disposition, except that
such term shall not include any pledge, mortgage, or hypothecation of or
granting of a security interest in an LLC Interest in connection with any
financing obtained on behalf of the LLC.

9.1.2.                       No LLC Interest shall be transferred, in whole or
in part, except in accordance with the terms and conditions set forth in this
Section  9.  Any transfer or purported transfer of any LLC Interest not made in
accordance with this Section  9 shall be void ab initio.


9.2.                RESTRICTIONS ON TRANSFERS

9.2.1.                       No Member may transfer all or any portion of its
LLC Interest without the express written consent of Class A Members holding a
majority in interest of the non-transferred LLC Interests held by Class A
Members in their sole and absolute discretion; provided, however, that (a) any
Class A Member may transfer all or a portion of its LLC Interest (i) to a
Permitted Transferee, (ii) pursuant to and in accordance with any of the
transactions contemplated by Sections 2, 3 and 6 of the Investor Rights
Agreement, (b) DTVG Sub may transfer all or any portion of its LLC Interest to
The DIRECTV Group, Inc., and (c) SkyTerra may transfer all or any portion of its
LLC Interests to a wholly owned subsidiary pursuant to the Drop Down, in each
case without the consent of any other Member.

 

22

--------------------------------------------------------------------------------


 

9.2.2.                       Any transferee of an LLC Interest shall become a
substituted Member only upon (i) the express written consent of Class A Members
holding a Majority in Interest of the non-transferred LLC Interests held by
Class A Members (provided that if such transferee was a Permitted Transferee, is
The DIRECTV Group, Inc., is a wholly owned subsidiary of SkyTerra, or acquires
such LLC Interests pursuant to and in accordance with transactions contemplated
by Sections 2, 3 and 6 of the Investor Rights Agreement, such consent shall not
be required); (ii) the transferee agreeing to be bound by all the terms and
conditions of the Certificate and this Agreement as then in effect; and
(iii) receipt of any necessary regulatory approvals.  Unless and until a
transferee is admitted as a substituted Member, the transferee shall have no
right to exercise any of the powers, rights, and privileges of a Member
hereunder.  A Member who has transferred its LLC Interest shall cease to be a
Member upon transfer of the Member’s entire LLC Interest and thereafter shall
have no further powers, rights, and privileges as a Member hereunder except as
provided in Section 7.11 and Section 8.6.2.

9.2.3.                       For the purposes of Section 9.2.1 and Section
9.2.2, in calculating a majority in interest of the non-transferred LLC
Interests held by Class A Members, the LLC Interests of a transferring Class A
Member shall be excluded.

9.2.4.                       The LLC, each Member, the Board of Managers, the
officers and any other Person or Persons having business with the LLC need deal
only with Members who are admitted as Members or as substituted Members of the
LLC, and they shall not be required to deal with any other Person by reason of
transfer by a Member or by reason of the death of a Member, except as otherwise
provided in this Agreement.  In the absence of the substitution (as provided
herein) of a Member for a transferring or a deceased Member, any payment to a
Member or to a Member’s executors or administrators shall acquit the LLC and the
Board of Managers of all liability to any other Persons who may be interested in
such payment by reason of an assignment by, or the death of, such Member.


9.3.                PUBLICLY TRADED PARTNERSHIP

No transfer shall be allowed if in the sole determination of the Managing Member
such transfer could reasonably be expected to cause the LLC to be a “publicly
traded partnership” within the meaning of Section 7704 of the Code.


9.4.                NO RIGHT TO WITHDRAW

No Member shall have any right to resign, retire or otherwise withdraw from the
LLC without the express prior approval of all of the Class A Members.


9.5.                CONVERSION

Subject to Section 7.5, in the event that the LLC determines to consummate a
Qualified Initial Public Offering, the Managing Member shall have the power and
authority, to incorporate the LLC or take such other action as it may deem
advisable, including, without limitation, (A) dissolving the LLC, creating one
or more subsidiaries of the newly formed corporation and transferring to such
subsidiaries any or all of the assets of the LLC (including by merger) or (B)
causing the Members to exchange their Units for common stock of the newly formed
corporation.  In connection with any such transaction, the Members shall
receive, in exchange for their respective Units, shares of common stock of such
corporation or its subsidiaries having the same relative economic interest in
such corporation or its subsidiaries as is set forth in this Agreement, subject
to any modifications required solely as a result of the conversion to corporate
form.  At the time of such transaction, the Members shall, and hereby agree to,
take any and all actions deemed reasonably necessary and appropriate by the
Managing Member to effect such transaction, including entering into a
stockholders’ agreement providing for (i) the restrictions on

 

23

--------------------------------------------------------------------------------


 

Transfer set forth in this Agreement; provided that such restrictions shall not
apply to sales in broadly disseminated public offerings, to sales in accordance
with Rule 144 under the Securities Act or, subject to Section 6.8 of the
Investor Rights Agreement, to sales following the consummation of such Qualified
Initial Public Offering and (ii) an agreement to vote all shares of capital
stock held by them to elect the Board of Managers as the directors of the new
corporation in accordance with this Agreement.  Prior to consummating any such
transaction, the Members shall approve the proposed forms of a certificate of
incorporation, by-laws, stockholders’ agreement and any other governing
documents proposed to be established for such corporation and its subsidiaries,
if any, all of which shall, as nearly as practicable, reflect the rights and
obligations of the Members under this Agreement and comparable agreements
applicable to any subsidiary as of the date of such transaction.  Prior to
effecting any conversion under this Section 9.5, the Class A Members shall be
given sufficient time to effect reasonable tax planning and other internal
restructuring as such Class A Member shall deem to be reasonably necessary.


10.                               DISSOLUTION AND LIQUIDATION


10.1.         EVENTS CAUSING DISSOLUTION

Subject to the provisions of Section 10.2 below, the LLC shall be dissolved and
its affairs wound up upon the occurrence of any of the following events:

10.1.1.     The consent in writing to dissolve and wind up the affairs of the
LLC by all of the Class A Members;

10.1.2.     The sale or other disposition by the LLC of all or substantially all
of the LLC Assets and the collection of all amounts derived from any such sale
or other disposition, including all amounts payable to the LLC under any
promissory notes or other evidences of indebtedness taken by the LLC (unless the
Class A Members shall elect to distribute such indebtedness to the Members in
liquidation), and the satisfaction of contingent liabilities of the LLC in
connection with such sale or other disposition;

10.1.3.     the “Bankruptcy” (as hereinafter defined), termination of
membership, or dissolution of a Class A Member;

10.1.4.     the Termination Date; or

10.1.5.     The occurrence of any other event that, under the Delaware LLC Act,
would cause the dissolution of the LLC or that would make it unlawful for the
business of the LLC to be continued.

For the purposes of this Agreement, the term “Bankruptcy” shall mean, and the
Class A Member shall be deemed “Bankrupt” upon, (i) the entry of a decree or
order for relief of the Class A Member by a court of competent jurisdiction in
any involuntary case involving the Class A Member under any bankruptcy,
insolvency, or other similar law now or hereafter in effect; (ii) the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or other similar agent for the Class A Member or for any
substantial part of the Class A Member’s assets or property; (iii) the ordering
of the winding up or liquidation of the Class A Member’s affairs; (iv) the
filing with respect to the Class A Member of a petition in any such involuntary
bankruptcy case, which petition remains undismissed for a period of 90 days or
which is dismissed or suspended pursuant to Section 305 of the Federal
Bankruptcy Code (or any corresponding provision of any future United States
bankruptcy law); (v) the commencement by the Class A Member of a voluntary case
under any bankruptcy, insolvency, or other

 

24

--------------------------------------------------------------------------------


 

similar law now or hereafter in effect; (vi) the consent by the Class A Member
to the entry of an order for relief in an involuntary case under any such law or
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar agent for the Class A Member
or for any substantial part of the Class A Member’s assets or property;
(vii) the making by the Class A Member of any general assignment for the benefit
of creditors; or (viii) the failure by the Class A Member generally to pay its
debts as such debts become due.


10.2.         RIGHT TO CONTINUE BUSINESS OF LLC

Upon an event described in Section 10.1.3. or 10.1.5., the LLC thereafter shall
be dissolved and liquidated unless, within 90 days after the event described in
any of such Sections, an election to continue the business of the LLC shall be
made in writing by the remaining Class A Members holding a majority of the
Percentage Interests held by the remaining Class A Members; provided, however,
that no such election may be made in the case of an event described in Section
10.1.5. that makes it unlawful for the business of the LLC to be continued.  If
such an election to continue the LLC is made, then the LLC shall continue until
another event causing dissolution in accordance with this Section 10 shall
occur.


10.3.         CANCELLATION OF CERTIFICATE

Upon the dissolution and completion of winding up of the LLC, the Certificate
shall be canceled in accordance with the provisions of Section 18-203 of the
Delaware LLC Act, and the Managing Member (or any other Person responsible for
winding up the affairs of the LLC) shall promptly notify the Members of such
dissolution.


10.4.         DISTRIBUTIONS UPON DISSOLUTION

10.4.1.     Upon the dissolution of the LLC, the Managing Member (or any other
Person responsible for winding up the affairs of the LLC) shall proceed without
any unnecessary delay to sell or otherwise liquidate the LLC Assets and pay or
make due provision for the payment of all debts, liabilities and obligations of
the LLC.

10.4.2.     The Managing Member (or any other Person responsible for winding up
the affairs of the LLC) shall distribute the net liquidation proceeds and any
other liquid assets of the LLC after the payment of all debts, liabilities and
obligations of the LLC (including, without limitation, all amounts owing to a
Member under this Agreement or under any agreement between the LLC and a Member
entered into by the Member other than in its capacity as a Member in the LLC),
the payment of expenses of liquidation of the LLC, and the establishment of a
reasonable reserve in an amount estimated by the Managing Member to be
sufficient to pay any amounts reasonably anticipated to be required to be paid
by the LLC, which shall be distributed to the Members in accordance with Section
6.3.


10.5.         REASONABLE TIME FOR WINDING UP

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the LLC and the liquidation of its assets pursuant to
Section 10.4 in order to minimize any losses otherwise attendant upon such a
winding up.

 

25

--------------------------------------------------------------------------------


 


11.                               MISCELLANEOUS PROVISIONS


11.1.         COMPLIANCE WITH DELAWARE LLC ACT

Each Member agrees not to take any action or fail to take any action which,
considered alone or in the aggregate with other actions or events, would result
in the termination of the LLC under the Delaware LLC Act.


11.2.         ADDITIONAL ACTIONS AND DOCUMENTS

Each of the Members hereby agrees to take or cause to be taken such further
actions, to execute, acknowledge, deliver and file or cause to be executed,
acknowledged, delivered and filed such further documents and instruments, and to
use commercially reasonable efforts to obtain such consents, as may be necessary
or as may be reasonably requested by the Managing Member in order to fully
effectuate the purposes, terms and conditions of this Agreement, whether before,
at or after the closing of the transactions contemplated by this Agreement.


11.3.         NOTICES

All notices, demands, requests or other communications which may be or are
required to be given, served, or sent by a Member pursuant to this Agreement
shall be in writing and shall be hand delivered (including delivery by courier),
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, or transmitted by facsimile transmission, addressed as set
forth on Exhibit A attached hereto.

Each Member may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request or communication which shall be delivered,
mailed or transmitted in the manner described above shall be deemed sufficiently
given, served, sent or received for all purposes at such time as it is delivered
to the addressee (with an affidavit of personal delivery, the return receipt,
the delivery receipt, or (with respect to a telex) the answer back being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.


11.4.         SEVERABILITY

The invalidity of any one or more provisions hereof or of any other agreement or
instrument given pursuant to or in connection with this Agreement shall not
affect the remaining portions of this Agreement or any such other agreement or
instrument or any part thereof, all of which are inserted conditionally on their
being held valid in law; and in the event that one or more of the provisions
contained herein or therein should be invalid, or should operate to render this
Agreement or any such other agreement or instrument invalid, this Agreement and
such other agreements and instruments shall be construed as if such invalid
provisions had not been inserted.


11.5.         SURVIVAL

It is the express intention and agreement of the Members that all covenants,
agreements, statements, representations, warranties and indemnities made in this
Agreement shall survive the execution and delivery of this Agreement.

 

26

--------------------------------------------------------------------------------


 


11.6.         WAIVERS

Neither the waiver by the LLC or a Member of a breach of or a default under any
of the provisions of this Agreement, nor the failure of the LLC or a Member, on
one or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right, remedy or privilege hereunder, shall thereafter be construed
as a waiver of any subsequent breach or default of a similar nature, or as a
waiver of any such provisions, rights, remedies or privileges hereunder.


11.7.         EXERCISE OF RIGHTS

No failure or delay on the part of a Member or the LLC in exercising any right,
power or privilege hereunder and no course of dealing between the Members or
between a Member and the LLC shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies herein expressly provided are cumulative
and not exclusive of any other rights or remedies which a Member or the LLC
would otherwise have at law or in equity or otherwise.


11.8.         BINDING EFFECT

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon and shall inure to the benefit of the Members and their respective
heirs, devises, executors, administrators, legal representatives, successors and
assigns.


11.9.         LIMITATION ON BENEFITS OF THIS AGREEMENT

Subject to Section 7.11 and Section 8.6.2, it is the explicit intention of the
Members that no Person other than the Members and the LLC is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any Member or the LLC, and that the covenants, undertakings and agreements set
forth in this Agreement shall be solely for the benefit of, and shall be
enforceable only by, the Members (or their respective successors and assigns as
permitted hereunder), and the LLC.


11.10.  AMENDMENT PROCEDURE

Amendments to Exhibit A to reflect actions taken pursuant to Section 5.3 may be
made by the Managing Member.  Any other amendment or modification to this
Agreement may be made only upon the written consent of all Members holding Class
A Units.


11.11.  ENTIRE AGREEMENT

This Agreement (including the Schedules hereto) and the Investor Rights
Agreement contain the entire agreement between the Members with respect to the
matters contemplated herein, and supersedes all prior oral or written
agreements, commitments or understandings with respect to the matters provided
for herein and therein.


11.12.  PRONOUNS

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the Person
may require.

 

27

--------------------------------------------------------------------------------


 


11.13.  HEADINGS

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.


11.14.  GOVERNING LAW

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).


11.15.  EXECUTION IN COUNTERPARTS

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required; and it shall not be necessary that the signatures of, or on
behalf of, each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more of the counterparts.  All
counterparts shall collectively constitute a single agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
a number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.


11.16.  REQUIRED FCC CONSENTS

In the event that any Transfer of all or any portion of a Member’s LLC Interest
in accordance with this Agreement would (i) result in a voluntary or involuntary
assignment or transfer of control, within the meaning of the applicable
Communications Laws, of any telecommunications license, authorization,
certificate, approval, or permit, and (ii) such voluntary or involuntary
assignment or transfer of control requires consent of the Federal Communications
Commission (the “FCC”) or another governmental authority under the
Communications Laws, each of the Members and the LLC shall cooperate and use
commercially reasonable efforts to make any required filings and to obtain the
consent of appropriate governmental authorities, and the Members and the LLC
shall obtain the consent of the FCC.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Limited Liability Company Agreement, or have caused this Amended and Restated
Limited Liability Company Agreement to be duly executed on their behalf, as of
the day and year first hereinabove set forth.

 

HUGHES NETWORK SYSTEMS, INC.

By: 

 

Name: 

 

Title: 

 

 

SKYTERRA COMMUNICATIONS, INC.

 

By: 

 

Name: 

 

Title: 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Members

Member

 

Class A Units

 

Capital Contributions

 

Class B Units

 

LLC Gain/Income at

Issuance of

Class B Units

 

Notice Address

Hughes Network Systems, Inc.

 

47,500

 

$61,712,000

 

-0-

 

-0-

 

Hughes Network Systems, Inc.

c/o The DIRECTV Group, Inc.

2250 East Imperial Highway

El Segundo, CA 90245

Attn.: Larry D. Hunter, Esq.

Telecopy No.: 310-964-0838

 

with a copy (which shall not constitute notice) to:

 

Hogan & Hartson L.L.P. 

8300 Greensboro Drive

McLean, VA 22102

Attn.: Richard K.A. Becker, Esq.

Telecopy No.: 703-610-6200

 

SkyTerra Communications, Inc.

 

47,500

 

$61,712,000

 

-0-

 

-0-

 

SkyTerra Communications, Inc.

19 West 44th Street, Suite 507

New York, NY 10036

Attn.: Jeffrey Leddy

Telecopy No.: 212-730-7541

 

with copies (which shall not constitute notice) to:

 

Apollo Management, L.P.

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

9 West 57th Street

New York, NY 10019

Attn.: Andy Africk

Telecopy No.: 212-515-3283

 

and

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Attn.: John J. Suydam, Esq.

Telecopy No.: 212-408-2420

 

Pradman Kaul

 

-0-

 

-0-

 

1,500

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

with copies (which shall not constitute notice) to:

 

and

 

Doreen E. Lilienfeld, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

 

Pradeep Kaul

 

-0-

 

-0-

 

500

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

with copies (which shall not constitute notice) to:

 

and

 

Doreen E. Lilienfeld, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

 

Jim Lucchese

 

-0-

 

-0-

 

500

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

with copies (which shall not constitute notice) to:

 

and

 

Doreen E. Lilienfeld, Esq. Shearman & Sterling LLP 599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

 

Bahram Pourmand

 

-0-

 

-0-

 

500

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

with copies (which shall not constitute notice) to:

 

and

 

Doreen E. Lilienfeld, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

 

Adrian Morris

 

-0-

 

-0-

 

500

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

with copies (which shall not constitute notice) to:

 

and

 

Doreen E. Lilienfeld, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

 

Paul Gaske

 

-0-

 

-0-

 

650

 

-0-

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, MD 20876

 

with copies (which shall not constitute

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

notice) to:

 

and

 

Doreen E. Lilienfeld, Esq.

Shearman & Sterling LLP

599 Lexington Avenue

13th Floor

New York, NY 10022

212-848-7179 (facsimile)

Amended as of April 23, 2005 to reflect the issuance of 4,150 Class B Units.

 

--------------------------------------------------------------------------------


 

THE LIMITED LIABILITY COMPANY INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY BE OFFERED OR
SOLD BY A PURCHASER OF THE LIMITED LIABILITY COMPANY INTERESTS ONLY (1) UPON
REGISTRATION OF THE LIMITED LIABILITY COMPANY INTERESTS UNDER THE ACT AND THE
STATE ACTS OR PURSUANT TO AN EXEMPTION THEREFROM, AND (2) AFTER COMPLIANCE WITH
ALL RESTRICTIONS ON TRANSFER OF LIMITED LIABILITY COMPANY INTERESTS IMPOSED BY
THIS AGREEMENT, INCLUDING (WITHOUT LIMITATION) THE PROVISIONS OF SECTION 9.

 

*    *    *    *    *

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

HUGHES NETWORK SYSTEMS, LLC

 

--------------------------------------------------------------------------------

 


ADDENDUM I

 

DEFINITIONS

 

 

“Affiliate”—When used with reference to a specified Person, means (i) any Person
that directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with the specified Person, (ii) any
Person that is an officer or director of, general partner in or trustee of, or
serves in a similar capacity with respect to, the specified Person or of which
the specified Person is an officer, director, general partner or trustee, or
with respect to which the specified Person serves in a similar capacity, (iii)
any Person for which an officer or director of, general partner in or trustee
of, or individual serving in a similar capacity with respect to, the specified
Person serves in any such capacity, and (iv) any relative or spouse of the
specified Person who makes his or her home with that of the specified Person. 
As used in this definition of “Affiliate”, the term “control” (including as used
in the correlative terms “controlling” and “controlled by”) means the
possession, directly or indirectly, of (i) more than fifty percent (50%) of the
securities or other ownership interests in a Person or the voting power of a
Person or (ii) the power to direct or cause the direction of the management or
policies (whether through the ownership of voting securities, by contract, or
otherwise) of a Person.  Other than with respect to Section 7.10,
notwithstanding the foregoing, the LLC shall not be deemed an Affiliate of any
of its Class A Members, and no Class A Member shall be deemed an Affiliate of
the LLC, for purposes of this Agreement.

“Agreement”—This Limited Liability Company Agreement, as it may be amended or
supplemented from time to time.

“Bankrupt”—As defined in Section 10.1.

“Bankruptcy”—As defined in Section 10.1.

“Board of Managers”—The group of individuals elected by the Class A Members
pursuant to Section 7.3 who are vested with the responsibility and authority for
management of the business and affairs of the LLC.

“Board Member”—A Person elected by the Class A Members to serve on the Board of
Managers in accordance with the terms of this Agreement.

“Capital Account”—The capital account established and maintained for each Member
pursuant to the Tax Allocations Addendum in Addendum II attached hereto.

“Capital Contribution”—Any property (including cash) contributed to the LLC by
or on behalf of a Member.

“Certificate”—The Certificate of Formation of the LLC, dated as of November 12,
2004, and any and all amendments thereto, filed on behalf of the LLC with the
Recording Office as required under the Delaware LLC Act.

“Class A Units” — Interests in the LLC designated as Class A Units.

“Class B Units” — Interests in the LLC designated as Class B Units.

 

--------------------------------------------------------------------------------


 

“Code”—The Internal Revenue Code of 1986, as in effect and hereafter amended,
and, unless the context otherwise requires, applicable regulations thereunder. 
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of future law.

“Communications Laws” —All United States federal and state, and any foreign
(including those of the European Union), statutes, rules, regulations, orders,
administrative and judicial doctrines, and other laws that are designed or
intended to regulate the communications or telecommunications industry,
including the Communications Act of 1934, as amended, the Telecommunications Act
of 1996, as amended, any rule, regulation or policy of the FCC, and/or any
statute, rule, regulation or policy of any other governmental authority with
respect to the operation of channels of radio communication and/or the provision
of communications or telecommunications services.

“Confidential Information”—All Trade Secrets and other confidential or
proprietary information of a Person, including information derived from reports,
investigations, research, work in progress, codes, marketing and sales programs,
financial projections, cost summaries, pricing formulas, contract analyses,
financial information, projections, confidential filings with any governmental
authority, and all other confidential concepts, methods of doing business,
ideas, materials or information prepared or performed for, by or on behalf of
such Person by its employees, officers, directors, agents, representatives or
consultants.

“Contribution Agreement”—The Contribution and Membership Interest Purchase
Agreement dated as of December 3, 2004 among The DIRECTV Group, Inc., Hughes
Network Systems, Inc., SkyTerra Communications, Inc. and the LLC.

“Delaware LLC Act”—The Delaware Limited Liability Company Act, as amended.

“Distributions”—As defined in Section 6.3.

“DTVG Interests” —LLC Interests held by DTVG Sub from time to time, as the same
may be transferred from time to time in accordance with the terms of this
Agreement.

“Fiscal Year”—As defined in Section 8.7.

“Indemnitee”—As defined in Section 7.11.

“Investor Rights Agreement” — The Investor Rights Agreement dated as of the date
hereof, among the SkyTerra, the DTVG Sub and the LLC.

“LLC”—Hughes Network Systems, LLC, a Delaware limited liability company.

“LLC Assets”—All assets and property, whether tangible or intangible and whether
real, personal, or mixed, at any time owned by or held for the benefit of the
LLC.

“LLC Interest”—As to any Member, all of the interest of that Member in the LLC,
including, without limitation, such Member’s (i) right to a distributive share
of the income, gain, losses and deductions of the LLC in accordance with this
Agreement, and (ii) right to a distributive share of LLC Assets.

“Major Decision”—As defined in Section 7.5.

 

--------------------------------------------------------------------------------


 

“Majority of the Board Members”— Four or more Board Members and, so long as each
is entitled to designate three (3) Board Members pursuant to Section 7.3.1(ii),
at least one SkyTerra Board Member and at least one DTVG Board Member.

“Majority of the Members” — Members owning Class A Units which represent a
majority of Percentage Interests held by holders of Class A Units.

“Managing Member” — (a) Until the consummation of the Drop Down, Skyterra and
(b) after consummation of the Drop Down, SkyTerra Sub, or any successor Class A
Member appointed by the Class A Members in accordance Section 7.5 and the other
provisions of this Agreement.

“Member”—The signatories to this Agreement (including the Managing Member), or
any other Person who in the future shall execute and deliver this Agreement, or
other documents as the Class A Members deems necessary or appropriate to
evidence such Person’s agreement to be admitted as a Member and be bound by the
terms and conditions of the Certificate and this Agreement, and be admitted to
the LLC as a new Member pursuant to the provisions hereof.

“Net Income or Net Loss”—As defined in the Tax Allocations Addendum.

“Ordinary Course of Business”—The historical and customary practices of the LLC,
and the historical and customary practices Hughes Network Systems, Inc. prior to
the date of this Agreement.

“Percentage Interest”—A Member’s ownership interest in the LLC by virtue of its
ownership of Units expressed as a percentage of the Units held by all Members.

“Permitted Transferee” —With respect to any Class A Member, any Person
controlled (as defined in the definition of “Affiliate”) by such Member,
provided such Person is not a competitor of the LLC.

“Person”—Any individual, corporation, association, partnership, limited
liability company, joint venture, trust, estate, or other entity or
organization.

“Quarterly Management Fee Payment” — As defined in Section 7.8.

“Recording Office”—The office of the Secretary of State of the State of
Delaware.

“SkyTerra Interests” —LLC Interests held by SkyTerra prior to the Drop Down and
SkyTerra Sub after the Drop Down, from time to time, as the same may be
transferred from time to time in accordance with the terms of this Agreement.

“SkyTerra Sub” — A wholly owned subsidiary of SkyTerra formed for the purposes
of effecting the Drop Down.

“Tax Allocations Addendum”—The Addendum attached to the Agreement as Addendum II
and incorporated herein by reference.

“Tax Matters Member”—As defined in Section 8.6.

“Taxable Income Distribution Amount” — The product of (i) Net Income (as defined
in Addendum II) for the relevant Fiscal Year multiplied by, (ii) a Class A
Member’s Percentage Interest and

 

--------------------------------------------------------------------------------


 

(iii) the greater of (A) the highest effective tax rate applicable to any Class
A Member residing in the State of New York and (B) forty five percent (45%).

“Termination Date”—The date which is the 99th anniversary of the date upon which
the Certificate was duly filed with the Recording Office.

“Trade Secrets”— all trade secrets under applicable law and other rights in
know-how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas, data processing or other computer software (source code and object code),
or other proprietary information that provides advantages over competitors who
do not know or use it and documentation thereof (including related papers,
blueprints, drawings, chemical compositions, formulae, diaries, notebooks,
specifications, designs, methods of manufacture, flow charts, and data
processing software and compilations of information) and all claims and rights
related thereto.

“Transfer”—As defined in Section 9.1.

“Units”—The Class A Units and Class B Units, collectively.

“Vested Units” as defined in 6.3.3.

 

--------------------------------------------------------------------------------


 

ADDENDUM II

 

TAX ALLOCATIONS ADDENDUM


1.             PURPOSE

This Tax Allocations Addendum (the “Addendum”) is attached to, and constitutes a
part of, the Limited Liability Company Agreement of Hughes Network Systems, LLC
(the “LLC”), as it may be amended from time to time (the “Agreement”), for the
purpose of setting forth the rules governing the maintenance of the Capital
Accounts required to be maintained for each Member under the Agreement and the
rules governing the allocation of the LLC’s items of Net Income and Net Loss,
other items of income, gain, loss, deduction and credit, and taxable income,
gain, loss, deduction, and credit.  This Addendum is to be construed and applied
to the extent practicable in a manner consistent with the Members’ agreement
with respect to LLC distributions as set forth in Section 6 of the Agreement.


2.             CERTAIN DEFINITIONS

Unless otherwise provided in this Addendum, all capitalized terms used in this
Addendum shall have the meanings assigned to them in other provisions of the
Agreement.  In addition, the following terms shall have the meanings indicated:

“Accounting Period” — A period beginning on the first day following any
Allocation Date (or in the case of the initial Accounting Period, which shall
begin immediately upon organization of the LLC) and ending on the next
succeeding Allocation Date.

“Addendum”—This Tax Allocations Addendum, as it may be amended from time to
time.

“Adjusted Basis”—The basis for determining gain or loss for federal income tax
purposes from the sale or other disposition of property, as defined in section
1011 and other applicable provisions of the Code and the Regulations.

“Adjusted Capital Account Deficit”—The deficit balance (if any) in a Member’s
Capital Account after (a) crediting to such Capital Account any amount which
such Member is obligated to restore pursuant to the Agreement or is deemed
obligated to restore pursuant to the minimum gain chargeback provisions in
Regulations sections 1.704-2(g)(1) and 1.704-2(i)(5) and (b) charging to such
Capital Account any adjustments, allocations or distributions described in the
qualified income offset provisions in Regulations section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which are required to be charged to such
Capital Account pursuant to this Addendum.

“Allocation Date” — As defined in Section 3.1 of this Addendum.

“Fiscal Year”—The fiscal year of the LLC under the Agreement.

“Gross Asset Value”—With respect to any asset, the asset’s Adjusted Basis,
except:

 

--------------------------------------------------------------------------------


 

(a) the initial Gross Asset Value of any asset contributed (or deemed
contributed) to the LLC shall be such asset’s fair market value at the time of
such contribution; and

(b) the Gross Asset Values of all LLC Assets shall be adjusted to equal their
respective fair market values and to reflect the relative economic interests of
the Members in the LLC as a result of (i) the acquisition of an additional
interest in the LLC by a new or existing Member in exchange for more than a de
minimis capital contribution or in exchange for the performance of services,
(ii) the distribution by the LLC to a Member of a more than de minimis amount of
LLC property as consideration for an interest in the LLC, or (iii) the
liquidation of the LLC within the meaning of Regulations section
1.704-1(b)(2)(ii)(g).

“Net Income” and “Net Loss”—For a period as determined for federal income tax
purposes, the taxable income or loss, respectively, computed with the following
adjustments:

(a)           items of gain, loss and deduction relating to LLC Assets shall be
computed based on the Gross Asset Values of such LLC Assets rather than upon
their Adjusted Bases, and in the case of depreciation, amortization or other
cost recovery deductions, computed using the same method and useful life used by
the LLC in computing such deductions for federal income tax purposes;

(b)           tax-exempt income of the LLC shall be treated, for purposes of
this definition only, as gross income;

(c)           expenditures of the LLC described in section 705(a)(2)(B) of the
Code or treated as such expenditures pursuant to Regulations section
1.704-1(b)(2)(iv)(i) shall be treated, for purposes of this definition only, as
deductible expenses; and

(d)           notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 4.3 of this Addendum shall not
be taken into account in computing Net Income or Net Loss.

“Nonrecourse Deduction”—A deduction of the LLC described in Regulations sections
1.704-2(c) and (j)(1)(ii).

“Partially Adjusted Capital Account” — With respect to any Member and any
Accounting Period, the aggregate capital account of such Member in the LLC as of
the beginning of such Accounting Period, adjusted as set forth in Section 3.1 of
this Addendum with respect to such Accounting Period but before giving effect to
any allocations of Net Income or Net Loss or items of income, gain, loss and
deduction of such Accounting Period pursuant to Section 3.1 of this Addendum.

“Partnership Minimum Gain” — As defined in Regulations section 1.704-2(d).

“Partner Nonrecourse Debt” — As defined in Regulations section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” — As defined in Regulations section
1.704-2(i)(2).

“Regulations”—The regulations issued by the United States Department of the
Treasury under the Code as now in effect and as they may be amended from time to
time, and any successor regulations.

“Regulatory Allocations” — As defined in Section 4.2(g) of this Addendum.

 

--------------------------------------------------------------------------------


 

“Target Capital Account” — With respect to any Member for any Accounting Period
in which an allocation of Net Income or Net Loss is to be made, an amount (which
may be either a positive or a deficit balance) equal to the amount such Member
would receive as a distribution if all assets of the LLC as of such date were
sold for cash equal to the Gross Asset Value of such assets on the books of the
LLC, all liabilities of the LLC were satisfied to the extent required by their
terms, and the net proceeds were distributed pursuant to Section 6.3.3, all of
the foregoing computed after giving effect to any capital contributions and
distributions that have been made for such Accounting Period.


3.             MAINTENANCE OF CAPITAL ACCOUNTS


3.1          IN GENERAL

A separate capital account shall be maintained on the books of the LLC for each
Member, which shall be adjusted in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv), effective as of: (1) December 31 of each year, (2)
immediately prior to the acquisition of any Unit or the occurrence of any
capital contribution to the LLC by any Person, (3) the date of a liquidation,
dissolution or sale of the LLC, (4) the date of any Distribution by the LLC, and
(5) any other date selected by the Managing Member (each of the foregoing, an
“Allocation Date”).  Each Capital Account shall be:

(i) credited with (A) the amount of cash and the fair market value of any
property (net of liabilities secured by such property, which liabilities are
assumed or taken subject to by the LLC) contributed to the LLC by such Member
and (B) all Net Income and other specially allocated items of income and gain of
the LLC allocated to such Member pursuant to Section 4 of this Addendum; and

(ii) debited with (A) all Net Losses and other specially allocated items of loss
or deduction of the LLC allocated to such Member pursuant to Section 4 of this
Addendum and (B) all cash and the fair market value of any property (net of
liabilities secured by such property, which liabilities are assumed or taken
subject to by such Member) distributed by the LLC to such Member pursuant to
Section 6.3 or Section 10.4 of the Agreement.  Any references in this Addendum
or in the Agreement to the Capital Account of a Member shall be deemed to refer
to such Capital Account as the same may be credited or debited from time to time
as set forth herein.


3.2          ADJUSTMENT OF GROSS ASSET VALUE

If the Gross Asset Value of an LLC Asset is adjusted pursuant to paragraph (b)
of the definition of “Gross Asset Value,” all Members’ Capital Accounts shall be
adjusted to reflect the manner in which the unrealized income, gain, loss and
deduction inherent in such LLC Asset (that has not been reflected in the Capital
Accounts previously) would be allocated among the Members if there were a
taxable disposition of such LLC Asset for its fair market value (but not for
less than the amount of any nonrecourse indebtedness secured by such LLC Asset).


3.3          SUCCESSION TO CAPITAL ACCOUNT

Any permitted transferee of an interest in the LLC shall succeed to the Capital
Account relating to the interest transferred.

 

--------------------------------------------------------------------------------


 


4.             ALLOCATIONS


4.1          NET INCOME AND NET LOSS

The Net Income and Net Losses for the LLC for any Accounting Period shall be
allocated for federal income tax purposes, as of the end of such Accounting
Period, as follows:

(a)           Net Income and Net Losses of the LLC shall be allocated among the
Members so as to reduce, proportionately, the difference between their
respective Target Capital Accounts and Partially Adjusted Capital Accounts as of
the end of such Accounting Period.  No portion of Net Income and Net Losses for
any Accounting Period shall be allocated to a Member, in the case of Net Income,
whose Partially Adjusted Capital Account is greater than or equal to its Target
Capital Account or, in the case of Net Losses, whose Target Capital Account is
greater than or equal to its Partially Adjusted Capital Account for such
Accounting Period.  If all Target Capital Accounts equal all Partially Adjusted
Capital Accounts for any Accounting Period, the remaining Net Income and Net
Losses shall be allocated to the Members pro rata in accordance with their
Partially Adjusted Capital Accounts.

(b)           At the direction of the Majority of the Board Members, (i) if,
notwithstanding the application of Section 4.1(a), any Member’s Partially
Adjusted Capital Account is greater than or less than its Target Capital
Account, then such Member may be specially allocated items of LLC income, gain,
deduction or loss (to the extent available) equal to the difference between its
Partially Adjusted Capital Account and its Target Capital Account; and (ii) if
all Members have a zero capital account and the LLC has additional Net Loss to
allocate, then the allocation of such Net Loss shall be made in accordance with
Treasury Regulations promulgated under Section 704 of the Code; and the first
subsequent allocation of Net Profit shall be made to reverse any allocation of
Net Loss under this clause (ii).


4.2          SPECIAL ALLOCATION RULES

The following allocation rules shall apply notwithstanding the provisions of
Sections 4.1 and 4.2 of this Addendum, and the provisions of Sections 4.1 and
4.2 of this Addendum shall be applied only after giving effect to the following
rules.

(a)           Nonrecourse Deductions for a Fiscal Year shall be allocated to the
Members in the same manner as Net Loss is allocated pursuant to Section 4.1 of
this Addendum.  In accordance with Regulations sections 1.704-2(f), (g) and (j),
upon the recapture (or other reversal) of Nonrecourse Deductions, items of
income or gain of the LLC shall be allocated to the Members in proportion to the
amount of such Nonrecourse Deductions previously allocated to them pursuant to
the preceding sentence (and not previously recaptured pursuant to this
sentence).

(b)           In the event a Member receives with respect to an Accounting
Period an adjustment, allocation, or distribution described in subparagraphs
(4), (5), or (6) of Regulations section 1.704-1(b)(2)(ii)(d) that causes or
increases an Adjusted Capital Account Deficit in such Member’s Capital Account,
such Member shall be specially allocated for such Accounting Period (and, if
necessary, in subsequent Accounting Period) items of income and gain in an
amount and manner sufficient to eliminate such Adjusted Capital Account Deficit
as promptly as possible.  Items to be so allocated shall be determined and the
allocations made as provided in Regulations section 1.704-1(b)(2)(ii)(d).

 

--------------------------------------------------------------------------------


 

(c)           No Net Loss or LLC deductions for any Fiscal Year shall be
allocated to any Member to the extent such allocation would cause or increase an
Adjusted Capital Account Deficit in such Member’s Capital Account, while any
other Member has a positive Capital Account.

(d)           In the event that any fees, interest, or other amounts paid to a
Member or affiliate of a Member pursuant to the Agreement, or any agreement
between the LLC and the Member or affiliate providing for the payment of such
amounts, and deducted by the LLC, whether in reliance on sections 162, 163,
707(a), and/or 707(c) of the Code or otherwise, on its federal income tax return
for the Fiscal Year in or with respect to which such amounts are claimed, are
disallowed as deductions to the LLC and are treated as LLC distributions, then:

(i)            the Net Income or Net Loss, as the case may be, for the Fiscal
Year in or with respect to which such deduction was claimed shall be increased
or decreased, as the case may be, by the amount of such deduction that is so
disallowed and treated as an LLC distribution; and

(ii)           there shall be allocated to the Member who received (or whose
affiliate received) such payments, prior to the allocations pursuant to Section
4.1 of this Addendum, an amount of gross income of the LLC for the Fiscal Year
in or with respect to which such claimed deduction was disallowed equal to the
amount of such deduction that is so disallowed and treated as an LLC
distribution.

(e)           If there is a net decrease in Partnership Minimum Gain for a
Fiscal Year, there shall be allocated to each Member items of income and gain
for such Fiscal Year equal to that Member’s share of the net decrease in
Partnership Minimum Gain (determined pursuant to Regulations section
1.704-2(g)(2)) in accordance with Regulations section 1.704-2(f).

(f)            If there is a net decrease in Partner Nonrecourse Debt Minimum
Gain for a Fiscal Year, then there shall be allocated to each Member with a
share of such Partner Nonrecourse Debt Minimum Gain (determined in accordance
with Regulations section 1.704-2(i)(5)) as of the beginning of the Fiscal Year
items of income and gain for such Fiscal Year (and, if necessary, for subsequent
Fiscal Years) equal to that Member’s share of the net decrease in partner
nonrecourse debt minimum gain, subject to the exceptions set forth in
Regulations section 1.704-2(i)(4).

(g)           To the extent possible, all allocations pursuant to Sections
4.2(a) through (f) of this Addendum (“Regulatory Allocations”) shall be offset
either with other Regulatory Allocations or with special allocations of other
items of LLC income, gain, loss or deduction.  Such offsetting allocations shall
be made such that, after such offsetting allocations have been made, each
Member’s Capital Account balance is as close as possible to the Capital Account
balance such Member would have had if the Regulatory Allocations had not been
made and the LLC had allocated all items pursuant to Section 4.1 hereof.  Where
feasible, the determination of such offsetting allocations shall take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made.


4.3          TAX ALLOCATIONS

(a)           For United States federal income and applicable state tax
purposes, all items of taxable income, gain, loss and deduction of the LLC shall
be allocated to the Members in the same manner as are Net Income, Net Loss and
items of income, gain, loss and deduction pursuant to Sections 4.1 and 4.2 of
this Addendum, and items of credit shall be allocated to the Members, generally
in the same manner as items of Net Income, Net Loss and items of income, gain,
loss and deduction, as provided in Regulations sections 1.704-1(b)(4)(ii) and
1.704-1T(b)(4)(xi), or any successor Regulations

 

--------------------------------------------------------------------------------


 

in effect.  If the Gross Asset Value of any LLC Asset differs from its Adjusted
Basis, then items of taxable income, gain, loss and deduction with respect to
such LLC Asset shall be allocated, solely for tax purposes, among the Members to
take into account the variation between such Gross Asset Value and Adjusted
Basis in accordance with the principles of Regulation section 1.704-3.

(b)           In making the tax allocations provided for in Section 4.3(a) of
this Addendum, appropriate adjustments shall be made as necessary to take into
account the effects of any election pursuant to Section 754 of the Code.


5.             SECTION 754 ELECTION

The Tax Matters Member shall cause the LLC to file an election under Section 754
of the Code to provide for an adjustment to the Adjusted Basis of LLC Assets if
requested to by a Member in connection with the disposition of an LLC interest
by that Member.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1. [a05-7560_1ex10d1.htm#a1_CertainDefinitions_052221]

CERTAIN DEFINITIONS [a05-7560_1ex10d1.htm#a1_CertainDefinitions_052221]

 

 

 

 

2. [a05-7560_1ex10d1.htm#a2_Formationnameplaceofbusiness_052225]

FORMATION; NAME; PLACE OF BUSINESS
[a05-7560_1ex10d1.htm#a2_Formationnameplaceofbusiness_052225]

 

 

 

 

 

 

2.1. [a05-7560_1ex10d1.htm#a2_1_FormationOfLlcCertificateOfF_052226]

Formation of LLC; Certificate of Formation
[a05-7560_1ex10d1.htm#a2_1_FormationOfLlcCertificateOfF_052226]

 

 

 

 

 

 

2.2. [a05-7560_1ex10d1.htm#a2_2_NameOfLlc_052232]

Name of LLC [a05-7560_1ex10d1.htm#a2_2_NameOfLlc_052232]

 

 

 

 

 

 

2.3. [a05-7560_1ex10d1.htm#a2_3_PlaceOfBusiness_052233]

Place of Business [a05-7560_1ex10d1.htm#a2_3_PlaceOfBusiness_052233]

 

 

 

 

 

 

2.4. [a05-7560_1ex10d1.htm#a2_4_RegisteredOfficeAndRegistere_052234]

Registered Office and Registered Agent
[a05-7560_1ex10d1.htm#a2_4_RegisteredOfficeAndRegistere_052234]

 

 

 

 

3. [a05-7560_1ex10d1.htm#a3_PurposesAndPowersOfLlc_052237]

PURPOSES AND POWERS OF LLC
[a05-7560_1ex10d1.htm#a3_PurposesAndPowersOfLlc_052237]

 

 

 

 

 

 

3.1. [a05-7560_1ex10d1.htm#a3_1_Purposes_052237]

Purposes [a05-7560_1ex10d1.htm#a3_1_Purposes_052237]

 

 

 

 

 

 

3.2. [a05-7560_1ex10d1.htm#a3_2_Powers_052240]

Powers [a05-7560_1ex10d1.htm#a3_2_Powers_052240]

 

 

 

 

4. [a05-7560_1ex10d1.htm#a4_TermOfLlc_052243]

TERM OF LLC [a05-7560_1ex10d1.htm#a4_TermOfLlc_052243]

 

 

 

 

5. [a05-7560_1ex10d1.htm#a5_Capital_052243]

CAPITAL [a05-7560_1ex10d1.htm#a5_Capital_052243]

 

 

 

 

 

 

5.1. [a05-7560_1ex10d1.htm#a5_1_CapitalContributionsAndPerce_052246]

Capital Contributions and Percentage Interests of Members
[a05-7560_1ex10d1.htm#a5_1_CapitalContributionsAndPerce_052246]

 

 

 

 

 

 

 

 

5.1.1. [a05-7560_1ex10d1.htm#a5_1_1_CapitalContributions__052247]

Capital Contributions.
[a05-7560_1ex10d1.htm#a5_1_1_CapitalContributions__052247]

 

 

 

 

 

 

 

 

5.1.2. [a05-7560_1ex10d1.htm#a5_1_2_ClassOfUnits_052254]

Class of Units [a05-7560_1ex10d1.htm#a5_1_2_ClassOfUnits_052254]

 

 

 

 

 

 

 

5.2. [a05-7560_1ex10d1.htm#a5_2_SupportObligations_052302]

Support Obligations [a05-7560_1ex10d1.htm#a5_2_SupportObligations_052302]

 

 

 

 

 

 

5.3. [a05-7560_1ex10d1.htm#a5_3_IssuanceOfAdditionalLlcInter_052304]

Issuance of Additional LLC Interests
[a05-7560_1ex10d1.htm#a5_3_IssuanceOfAdditionalLlcInter_052304]

 

 

 

 

 

 

5.4. [a05-7560_1ex10d1.htm#a5_4_CapitalAccounts_052306]

Capital Accounts [a05-7560_1ex10d1.htm#a5_4_CapitalAccounts_052306]

 

 

 

 

 

 

5.5. [a05-7560_1ex10d1.htm#a5_5_NegativeCapitalAccounts_052308]

Negative Capital Accounts
[a05-7560_1ex10d1.htm#a5_5_NegativeCapitalAccounts_052308]

 

 

 

 

 

 

5.6. [a05-7560_1ex10d1.htm#a5_6_NoInterestOnCapitalContribut_052309]

No Interest on Capital Contributions or Capital Accounts
[a05-7560_1ex10d1.htm#a5_6_NoInterestOnCapitalContribut_052309]

 

 

 

 

 

 

5.7. [a05-7560_1ex10d1.htm#a5_7_AdvancesToLlc_052310]

Advances to LLC [a05-7560_1ex10d1.htm#a5_7_AdvancesToLlc_052310]

 

 

 

 

 

 

5.8. [a05-7560_1ex10d1.htm#a5_8_LiabilityOfMembersAndBoardOf_052312]

Liability of Members and Board of Managers
[a05-7560_1ex10d1.htm#a5_8_LiabilityOfMembersAndBoardOf_052312]

 

 

 

 

 

 

5.9. [a05-7560_1ex10d1.htm#a5_9_ReturnOfCapital_052313]

Return of Capital [a05-7560_1ex10d1.htm#a5_9_ReturnOfCapital_052313]

 

 

 

 

 

 

5.10. [a05-7560_1ex10d1.htm#a5_10_RightsToSubscribeToAddition_052314]

Rights to Subscribe to Additional Issuances
[a05-7560_1ex10d1.htm#a5_10_RightsToSubscribeToAddition_052314]

 

 

 

 

 

6. [a05-7560_1ex10d1.htm#a6_AllocationOfProfitsAndLossesDi_052318]

ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS
[a05-7560_1ex10d1.htm#a6_AllocationOfProfitsAndLossesDi_052318]

 

 

i

--------------------------------------------------------------------------------


 

 

6.1. [a05-7560_1ex10d1.htm#a6_1_AllocationOfNetIncomeOrNetLo_052320]

Allocation of Net Income or Net Loss
[a05-7560_1ex10d1.htm#a6_1_AllocationOfNetIncomeOrNetLo_052320]

 

 

 

 

 

 

6.2. [a05-7560_1ex10d1.htm#a6_2_AllocationOfIncomeAndLossWit_052329]

Allocation of Income and Loss With Respect to LLC Interests Transferred
[a05-7560_1ex10d1.htm#a6_2_AllocationOfIncomeAndLossWit_052329]

 

 

 

 

 

 

6.3. [a05-7560_1ex10d1.htm#a6_3_Distributions_052330]

Distributions [a05-7560_1ex10d1.htm#a6_3_Distributions_052330]

 

 

 

 

 

 

 

 

6.3.1. [a05-7560_1ex10d1.htm#a6_3_1_DeterminationOfAvailabilit_052331]

Determination of Availability.
[a05-7560_1ex10d1.htm#a6_3_1_DeterminationOfAvailabilit_052331]

 

 

 

 

 

 

 

 

6.3.2. [a05-7560_1ex10d1.htm#a6_3_2_DistributionToMembers__052332]

Distribution to Members.
[a05-7560_1ex10d1.htm#a6_3_2_DistributionToMembers__052332]

 

 

 

 

 

 

 

 

6.3.3. [a05-7560_1ex10d1.htm#a6_3_3_PriorityOfDistributions__052334]

Priority of Distributions.
[a05-7560_1ex10d1.htm#a6_3_3_PriorityOfDistributions__052334]

 

 

 

 

 

 

 

 

6.3.4. [a05-7560_1ex10d1.htm#a6_3_4_TaxDistribution__052336]

Tax Distribution. [a05-7560_1ex10d1.htm#a6_3_4_TaxDistribution__052336]

 

 

 

 

 

 

 

 

6.3.5. [a05-7560_1ex10d1.htm#a6_3_5_WithholdingTaxes__052337]

Withholding Taxes. [a05-7560_1ex10d1.htm#a6_3_5_WithholdingTaxes__052337]

 

 

 

 

 

 

7. [a05-7560_1ex10d1.htm#a7_MembersAndManagement_052340]

MEMBERS AND MANAGEMENT [a05-7560_1ex10d1.htm#a7_MembersAndManagement_052340]

 

 

 

 

 

7.1. [a05-7560_1ex10d1.htm#a7_1_Members_052341]

Members [a05-7560_1ex10d1.htm#a7_1_Members_052341]

 

 

 

 

 

 

 

7.1.1. [a05-7560_1ex10d1.htm#a7_1_1_ClassesOfLlcInterests__052343]

Classes of LLC Interests.
[a05-7560_1ex10d1.htm#a7_1_1_ClassesOfLlcInterests__052343]

 

 

 

 

 

 

 

 

7.1.2. [a05-7560_1ex10d1.htm#a7_1_2_Meetings__052344]

Meetings. [a05-7560_1ex10d1.htm#a7_1_2_Meetings__052344]

 

 

 

 

 

 

 

 

7.1.3. [a05-7560_1ex10d1.htm#a7_1_3_Quorum__052346]

Quorum. [a05-7560_1ex10d1.htm#a7_1_3_Quorum__052346]

 

 

 

 

 

 

 

 

7.1.4. [a05-7560_1ex10d1.htm#a7_1_4_Actionbywrittenconsent__054914]

Action by Written Consent.
[a05-7560_1ex10d1.htm#a7_1_4_Actionbywrittenconsent__054914]

 

 

 

 

 

 

 

 

7.1.5. [a05-7560_1ex10d1.htm#a7_1_5_VotingRightsRequiredVote__052347]

Voting Rights; Required Vote.
[a05-7560_1ex10d1.htm#a7_1_5_VotingRightsRequiredVote__052347]

 

 

 

 

 

 

 

 

7.1.6. [a05-7560_1ex10d1.htm#a7_1_6_WaiversOfNotice__052351]

Waivers of Notice. [a05-7560_1ex10d1.htm#a7_1_6_WaiversOfNotice__052351]

 

 

 

 

 

 

 

7.2. [a05-7560_1ex10d1.htm#a7_2_ManagementOfLlcByTheManaging_052352]

Management of LLC by the Managing Member
[a05-7560_1ex10d1.htm#a7_2_ManagementOfLlcByTheManaging_052352]

 

 

 

 

 

 

 

 

7.2.1. [a05-7560_1ex10d1.htm#a7_2_1_ManagementbyTheManagingMem_052353]

Management by the Managing Member.
[a05-7560_1ex10d1.htm#a7_2_1_ManagementbyTheManagingMem_052353]

 

 

 

 

 

 

 

 

7.2.2. [a05-7560_1ex10d1.htm#a7_2_2_PowerAndAuthorityOfTheMana_052354]

Power and Authority of the Managing Member.
[a05-7560_1ex10d1.htm#a7_2_2_PowerAndAuthorityOfTheMana_052354]

 

 

 

 

 

 

7.3. [a05-7560_1ex10d1.htm#a7_3_BoardOfManagers_052357]

Board of Managers [a05-7560_1ex10d1.htm#a7_3_BoardOfManagers_052357]

 

 

 

 

 

 

 

 

7.3.1. [a05-7560_1ex10d1.htm#a7_3_1_CompositionElectionRemoval_052358]

Composition; Election; Removal.
[a05-7560_1ex10d1.htm#a7_3_1_CompositionElectionRemoval_052358]

 

 

 

 

 

 

 

 

7.3.2. [a05-7560_1ex10d1.htm#a7_3_2_Meetings__052402]

Meetings. [a05-7560_1ex10d1.htm#a7_3_2_Meetings__052402]

 

 

 

 

 

 

 

 

7.3.3. [a05-7560_1ex10d1.htm#a7_3_3_QuorumOfTheBoardOfManagers_052404]

Quorum of the Board of Managers.
[a05-7560_1ex10d1.htm#a7_3_3_QuorumOfTheBoardOfManagers_052404]

 

 

 

 

 

 

 

 

7.3.4. [a05-7560_1ex10d1.htm#a7_3_4_Actionbywrittenconsent__052406]

Action by Written Consent.
[a05-7560_1ex10d1.htm#a7_3_4_Actionbywrittenconsent__052406]

 

 

 

 

 

 

 

 

7.3.5. [a05-7560_1ex10d1.htm#a7_3_5_VotingRightsOfTheBoardOfMa_052406]

Voting Rights of the Board of Managers; Required Votes of the Board of Managers.
[a05-7560_1ex10d1.htm#a7_3_5_VotingRightsOfTheBoardOfMa_052406]

 

 

 

 

 

 

 

 

7.3.6. [a05-7560_1ex10d1.htm#a7_3_6_CompensationOfBoardMembers_052409]

Compensation of Board Members.
[a05-7560_1ex10d1.htm#a7_3_6_CompensationOfBoardMembers_052409]

 

 

ii

--------------------------------------------------------------------------------


 

 

7.3.7. [a05-7560_1ex10d1.htm#a7_3_7_ResignationsOfBoardMembers_052417]

Resignations of Board Members.
[a05-7560_1ex10d1.htm#a7_3_7_ResignationsOfBoardMembers_052417]

 

 

 

 

 

 

7.3.8. [a05-7560_1ex10d1.htm#a7_3_8_CommitteesOfTheBoardOfMana_052418]

Committees of the Board of Managers.
[a05-7560_1ex10d1.htm#a7_3_8_CommitteesOfTheBoardOfMana_052418]

 

 

 

 

 

 

7.4. [a05-7560_1ex10d1.htm#a7_4_Officers__052423]

Officers. [a05-7560_1ex10d1.htm#a7_4_Officers__052423]

 

 

 

 

 

 

 

 

7.4.1. [a05-7560_1ex10d1.htm#a7_4_1_NumberElectionAndTermOfOff_052424]

Number, Election and Term of Office.
[a05-7560_1ex10d1.htm#a7_4_1_NumberElectionAndTermOfOff_052424]

 

 

 

 

 

 

 

 

7.4.2. [a05-7560_1ex10d1.htm#a7_4_2_PresidentAndChiefExecutive_052425]

President and Chief Executive Officer.
[a05-7560_1ex10d1.htm#a7_4_2_PresidentAndChiefExecutive_052425]

 

 

 

 

 

 

 

 

7.4.3. [a05-7560_1ex10d1.htm#a7_4_3_Treasurer__052426]

Treasurer. [a05-7560_1ex10d1.htm#a7_4_3_Treasurer__052426]

 

 

 

 

 

 

 

 

7.4.4. [a05-7560_1ex10d1.htm#a7_4_4_Secretary__052428]

Secretary. [a05-7560_1ex10d1.htm#a7_4_4_Secretary__052428]

 

 

 

 

 

 

 

 

7.4.5. [a05-7560_1ex10d1.htm#a7_4_5_VicePresident__052429]

Vice President. [a05-7560_1ex10d1.htm#a7_4_5_VicePresident__052429]

 

 

 

 

 

 

 

 

7.4.6. [a05-7560_1ex10d1.htm#a7_4_6_AssistantSecretary__052430]

Assistant Secretary. [a05-7560_1ex10d1.htm#a7_4_6_AssistantSecretary__052430]

 

 

 

 

 

 

 

 

7.4.7. [a05-7560_1ex10d1.htm#a7_4_7_OtherOfficers__052431]

Other Officers. [a05-7560_1ex10d1.htm#a7_4_7_OtherOfficers__052431]

 

 

 

 

 

 

 

 

7.4.8. [a05-7560_1ex10d1.htm#a7_4_8_Resignation__052432]

Resignation. [a05-7560_1ex10d1.htm#a7_4_8_Resignation__052432]

 

 

 

 

 

 

 

 

7.4.9. [a05-7560_1ex10d1.htm#a7_4_9_RemovalVacanciesTransferOf_052434]

Removal; Vacancies; Transfer of Duties.
[a05-7560_1ex10d1.htm#a7_4_9_RemovalVacanciesTransferOf_052434]

 

 

 

 

 

 

 

 

7.4.10. [a05-7560_1ex10d1.htm#a7_4_10_Compensation__052435]

Compensation. [a05-7560_1ex10d1.htm#a7_4_10_Compensation__052435]

 

 

 

 

 

 

 

 

7.4.11. [a05-7560_1ex10d1.htm#a7_4_11_Thirdpartyreliance__052436]

Third Party Reliance. [a05-7560_1ex10d1.htm#a7_4_11_Thirdpartyreliance__052436]

 

 

 

 

 

 

 

7.5. [a05-7560_1ex10d1.htm#a7_5_MajorDecisions_052439]

Major Decisions [a05-7560_1ex10d1.htm#a7_5_MajorDecisions_052439]

 

 

 

 

 

 

7.6. [a05-7560_1ex10d1.htm#a7_6_ManagingMemberDaytodayOperat_052444]

Managing Member; Day-to-Day Operations
[a05-7560_1ex10d1.htm#a7_6_ManagingMemberDaytodayOperat_052444]

 

 

 

 

 

 

7.7. [a05-7560_1ex10d1.htm#a7_7FiduciaryRelationship_052613]

Fiduciary Relationship [a05-7560_1ex10d1.htm#a7_7FiduciaryRelationship_052613]

 

 

 

 

 

 

7.8. [a05-7560_1ex10d1.htm#a7_8ManagingMembersQuarterlyFee_052614]

Managing Member’s Quarterly Fee
[a05-7560_1ex10d1.htm#a7_8ManagingMembersQuarterlyFee_052614]

 

 

 

 

 

 

7.9. [a05-7560_1ex10d1.htm#a7_9OtherActivitiesOfMembersOrAff_052615]

Other Activities of Members or Affiliates
[a05-7560_1ex10d1.htm#a7_9OtherActivitiesOfMembersOrAff_052615]

 

 

 

 

 

 

7.10. [a05-7560_1ex10d1.htm#a7_10CertainTransactions_052617]

Certain Transactions [a05-7560_1ex10d1.htm#a7_10CertainTransactions_052617]

 

 

 

 

 

 

7.11. [a05-7560_1ex10d1.htm#a7_11IndemnificationOfTheMembersB_052619]

Indemnification of the Members, Board Members, Officers and any Affiliate
[a05-7560_1ex10d1.htm#a7_11IndemnificationOfTheMembersB_052619]

 

 

 

 

 

 

7.12. [a05-7560_1ex10d1.htm#a7_12DelegationOfRightsAndAuthori_052621]

Delegation of Rights and Authority
[a05-7560_1ex10d1.htm#a7_12DelegationOfRightsAndAuthori_052621]

 

 

 

 

 

 

7.13. [a05-7560_1ex10d1.htm#a7_13Subsidiaries_052622]

Subsidiaries [a05-7560_1ex10d1.htm#a7_13Subsidiaries_052622]

 

 

 

 

 

 

7.14. [a05-7560_1ex10d1.htm#a7_14Confidentiality_052623]

Confidentiality [a05-7560_1ex10d1.htm#a7_14Confidentiality_052623]

 

 

 

 

8. [a05-7560_1ex10d1.htm#a8_BankAccountsBooksAndRecordsSta_052628]

BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS; TAXES; FISCAL YEAR
[a05-7560_1ex10d1.htm#a8_BankAccountsBooksAndRecordsSta_052628]

 

 

 

 

 

8.1. [a05-7560_1ex10d1.htm#a8_1_BankAccounts_052629]

Bank Accounts [a05-7560_1ex10d1.htm#a8_1_BankAccounts_052629]

 

 

iii

--------------------------------------------------------------------------------


 

 

8.2. [a05-7560_1ex10d1.htm#a8_2_BooksAndRecords_052635]

Books and Records [a05-7560_1ex10d1.htm#a8_2_BooksAndRecords_052635]

 

 

 

 

 

 

8.3. [a05-7560_1ex10d1.htm#a8_3_FinancialStatementsAndInform_052637]

Financial Statements and Information
[a05-7560_1ex10d1.htm#a8_3_FinancialStatementsAndInform_052637]

 

 

 

 

 

 

8.4. [a05-7560_1ex10d1.htm#a8_4_AccountingDecisions_052640]

Accounting Decisions [a05-7560_1ex10d1.htm#a8_4_AccountingDecisions_052640]

 

 

 

 

 

 

8.5. [a05-7560_1ex10d1.htm#a8_5_WhereMaintained_052645]

Where Maintained [a05-7560_1ex10d1.htm#a8_5_WhereMaintained_052645]

 

 

 

 

 

 

8.6. [a05-7560_1ex10d1.htm#a8_6_TaxReturns_052646]

Tax Returns [a05-7560_1ex10d1.htm#a8_6_TaxReturns_052646]

 

 

 

 

 

 

8.7. [a05-7560_1ex10d1.htm#a8_7_FiscalYear_052649]

Fiscal Year [a05-7560_1ex10d1.htm#a8_7_FiscalYear_052649]

 

 

 

 

 

9. [a05-7560_1ex10d1.htm#a9_TransferAndConversionOfLlcInte_052653]

TRANSFER AND CONVERSION OF LLC INTERESTS AND THE ADDITION, SUBSTITUTION AND
WITHDRAWAL OF MEMBERS
[a05-7560_1ex10d1.htm#a9_TransferAndConversionOfLlcInte_052653]

 

 

 

 

 

 

9.1. [a05-7560_1ex10d1.htm#a9_1_TransferOfLlcInterests_052654]

Transfer of LLC Interests
[a05-7560_1ex10d1.htm#a9_1_TransferOfLlcInterests_052654]

 

 

 

 

 

 

9.2. [a05-7560_1ex10d1.htm#a9_2_Restrictionsontransfers_052655]

Restrictions on Transfers
[a05-7560_1ex10d1.htm#a9_2_Restrictionsontransfers_052655]

 

 

 

 

 

 

9.3. [a05-7560_1ex10d1.htm#a9_3_PubliclyTradedPartnership_052657]

Publicly Traded Partnership
[a05-7560_1ex10d1.htm#a9_3_PubliclyTradedPartnership_052657]

 

 

 

 

 

 

9.4. [a05-7560_1ex10d1.htm#a9_4_Norighttowithdraw_052658]

No Right to Withdraw [a05-7560_1ex10d1.htm#a9_4_Norighttowithdraw_052658]

 

 

 

 

 

 

9.5. [a05-7560_1ex10d1.htm#a9_5_Conversion_052659]

Conversion [a05-7560_1ex10d1.htm#a9_5_Conversion_052659]

 

 

 

 

 

10. [a05-7560_1ex10d1.htm#a10_DissolutionAndLiquidation_052704]

DISSOLUTION AND LIQUIDATION
[a05-7560_1ex10d1.htm#a10_DissolutionAndLiquidation_052704]

 

 

 

 

 

 

10.1. [a05-7560_1ex10d1.htm#a10_1_EventsCausingDissolution_052705]

Events Causing Dissolution
[a05-7560_1ex10d1.htm#a10_1_EventsCausingDissolution_052705]

 

 

 

 

 

 

10.2. [a05-7560_1ex10d1.htm#a10_2_RightToContinueBusinessOfLl_052708]

Right to Continue Business of LLC
[a05-7560_1ex10d1.htm#a10_2_RightToContinueBusinessOfLl_052708]

 

 

 

 

 

 

10.3. [a05-7560_1ex10d1.htm#a10_3_CancellationOfCertificate_052710]

Cancellation of Certificate
[a05-7560_1ex10d1.htm#a10_3_CancellationOfCertificate_052710]

 

 

 

 

 

 

10.4. [a05-7560_1ex10d1.htm#a10_4_DistributionsUponDissolutio_052710]

Distributions Upon Dissolution
[a05-7560_1ex10d1.htm#a10_4_DistributionsUponDissolutio_052710]

 

 

 

 

 

 

10.5. [a05-7560_1ex10d1.htm#a10_5_ReasonableTimeForWindingUp_052713]

Reasonable Time for Winding Up
[a05-7560_1ex10d1.htm#a10_5_ReasonableTimeForWindingUp_052713]

 

 

 

 

 

11. [a05-7560_1ex10d1.htm#a11_MiscellaneousProvisions_052715]

MISCELLANEOUS PROVISIONS
[a05-7560_1ex10d1.htm#a11_MiscellaneousProvisions_052715]

 

 

 

 

 

 

11.1. [a05-7560_1ex10d1.htm#a11_1_ComplianceWithDelawareLlcAc_052716]

Compliance with Delaware LLC Act
[a05-7560_1ex10d1.htm#a11_1_ComplianceWithDelawareLlcAc_052716]

 

 

 

 

 

 

11.2. [a05-7560_1ex10d1.htm#a11_2_AdditionalActionsAndDocumen_052717]

Additional Actions and Documents
[a05-7560_1ex10d1.htm#a11_2_AdditionalActionsAndDocumen_052717]

 

 

 

 

 

 

11.3. [a05-7560_1ex10d1.htm#a11_3_Notices_052720]

Notices [a05-7560_1ex10d1.htm#a11_3_Notices_052720]

 

 

 

 

 

 

11.4. [a05-7560_1ex10d1.htm#a11_4_Severability_052722]

Severability [a05-7560_1ex10d1.htm#a11_4_Severability_052722]

 

 

 

 

 

 

11.5. [a05-7560_1ex10d1.htm#a11_5_Survival_052723]

Survival [a05-7560_1ex10d1.htm#a11_5_Survival_052723]

 

 

 

 

 

 

11.6. [a05-7560_1ex10d1.htm#a11_6_Waivers_052724]

Waivers [a05-7560_1ex10d1.htm#a11_6_Waivers_052724]

 

 

 

 

 

 

11.7. [a05-7560_1ex10d1.htm#a11_7_ExerciseOfRights_052726]

Exercise of Rights [a05-7560_1ex10d1.htm#a11_7_ExerciseOfRights_052726]

 

 

iv

--------------------------------------------------------------------------------


 

 

11.8. [a05-7560_1ex10d1.htm#a11_8_BindingEffect_052728]

Binding Effect [a05-7560_1ex10d1.htm#a11_8_BindingEffect_052728]

 

 

 

 

 

 

11.9. [a05-7560_1ex10d1.htm#a11_9_LimitationOnBenefitsOfThisA_052730]

Limitation on Benefits of this Agreement
[a05-7560_1ex10d1.htm#a11_9_LimitationOnBenefitsOfThisA_052730]

 

 

 

 

 

 

11.10. [a05-7560_1ex10d1.htm#a11_10_AmendmentProcedure_052731]

Amendment Procedure [a05-7560_1ex10d1.htm#a11_10_AmendmentProcedure_052731]

 

 

 

 

 

 

11.11. [a05-7560_1ex10d1.htm#a11_11_EntireAgreement_052733]

Entire Agreement [a05-7560_1ex10d1.htm#a11_11_EntireAgreement_052733]

 

 

 

 

 

 

11.12. [a05-7560_1ex10d1.htm#a11_12_Pronouns_052742]

Pronouns [a05-7560_1ex10d1.htm#a11_12_Pronouns_052742]

 

 

 

 

 

 

11.13. [a05-7560_1ex10d1.htm#a11_13_Headings_052743]

Headings [a05-7560_1ex10d1.htm#a11_13_Headings_052743]

 

 

 

 

 

 

11.14. [a05-7560_1ex10d1.htm#a11_14_GoverningLaw_052743]

Governing Law [a05-7560_1ex10d1.htm#a11_14_GoverningLaw_052743]

 

 

 

 

 

 

11.15. [a05-7560_1ex10d1.htm#a11_15_ExecutionInCounterparts_052745]

Execution in Counterparts
[a05-7560_1ex10d1.htm#a11_15_ExecutionInCounterparts_052745]

 

 

 

 

 

 

11.16. [a05-7560_1ex10d1.htm#a11_16_RequiredFccConsents_052745]

Required FCC Consents [a05-7560_1ex10d1.htm#a11_16_RequiredFccConsents_052745]

 

 

 

 

 

ADDENDUM I — Definitions

 

 

 

ADDENDUM II — TAX ALLOCATIONS

 

 

 

v

--------------------------------------------------------------------------------

 